Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 1 of 44




                                  U N ITED STATES D ISTRICT COU RT
                                  SO UTH ERN D ISTRICT O F FLORIDA

                           Case N o.                   -cv-               /

 CO M M OD ITIES & M IN ERALS
 EN TERPRISE LTD .,                                                                       FILED by               D .C.
       plaintiff:
                   ,
                                                                                              JUN 2 5 2912
                                                                                            STEVEN M LARIMORE
                                                                                            c LERx u.s. DlsT cT
 CITIBAN K ,N .A .,                                                                          s.o ofFLA -MIXMI
      D efendant.
                                                   /

               VERIFIED COM PLAINT AND EM ERGEN CY REQUEST FOR
           TEM PO RA RY R ESTRA IN IN G O R DE R AN D IN JU N CTIV E RELIE F

        To pres'
               erve the status quo pending the com pletion of binding arbitration,

 Plaintiff Com m odities and M inerals Enterprise,Ltd.(tCM E'') tim e charterer of a
 vesselowned by non-party Gretchen Shipping,lnc.(dGretchen'')and/or Kym a Ship
 M anagem ent,Inc.((Kym a'') seeks an ex parte eriergency teriporary restraining
 order and/orem ergency prelim inary injunction againstDefendantCitibank,N.A.,to
 prevent drawdown of a $2.5 million irrevocable standby letter of credit by the
 beneficiary Gretchen/Kym a until final resolution of arbitration by CM E against

 Gretchen/ltym a in the Society ofM aritim eArbitrators,Inc.(tSM A''),wherein CM E
 seeks to rescind or cancel the charter and recover dam ages caused by recurring

 m aterialfailures and breakdow ns ofthe vessel.

         W ithout emergency injunctive relief, Gretchen/ln rM A w ill sidestep the
 binding arbitration clause in the charter and draw dow n the letter ofcreditw ithout

 notice before the arbitration panel convenes, causing irreparable harm to CM E.



                            H A M ILTO N ,M ILLE R & BIRTH ISEL, LLP
    150 SoutheastSecond Avenue,Suite 1200,'M iami,Florida 33131 Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 2 of 44
                                              Com modities & M ineralsEnterprise,Ltd.t7.Citibank,N.A.,
                                                      CaseNo.            -cI
                                                                           J-           /

 M oreover, an em ergency restraining order and/or injunction is proper where
 Gretchen/Kym a com m itted m aterial fraud prior to and during the charter by

 m aterially m isrepresenting the vessel's condition and discharging capabilities,and

 concealing m aterial defects that rendered the vessel unfit, unseaworthy, and

 incapable of perform ing its obligations under the charter. Accordingly, CM E

 respectfully subm its thatan ex parte em ergency tem porary restraining order and/or

 preliminary injunction shouldbe granted.
                     Facts Supportinz Em erzencv Iniunctive Relief

           Com m odities and M inerals Enterprise, Ltd. (dCM E''), a British Virgin
 lslandsentity,pursuantto a Time Charterdated January 25,2010 (dTim e Charter''
 or fdcharter''))chartered the M N General Piar (dGeneral Piar''or tdvessel'') from
 Gretchen Shipping, Inc. (fGretchenM), a Liberian entity, c/o Kym a Ship
 M anagement,lnc.(ddKym a''),a Panamanian entity. SccExhibitA,Time Charter.
                                            L etter ofCredit

    2. ln accordance with Section 25 of the Charter, CM E applied for a $2.5
 million irrevocablestandby letterofcreditfrom Citibank,N .A.(dcitibank').
    3.     In response to CM E'S application for a letter of credit pursuant to the

 Charter, Citibank issued Irrevocable Letter of Credit No.63656745 (fluetter of
 Credit'' or ddLOC'') on January 28,2011,which autom atically renewed without
 am endm ent for additional l-year periods through 2015. See Exhibit B,Letter of

 Credit.




                                                2
                           H A M ILTO N ,M ILLE R & BIRTH ISEL, LLP
   150 SoutheastSecond Avenue,Suite 1200,.M iami,Florida 33131 'Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 3 of 44
                                              Com m odities& M ineralsEnterprise,Ltd.&.Citibank,N .A.,
                                                       Case No.          -cIJ-         /

    4. The LO C w as issued through Citibank's servicer,Citicorp N orth Am erica,

 lnc.,in Tam pa,FL. Scc ExhibitB,Letter ofCredit.

    5. U nder the term s ofthe LO C,Gretchen/Kym a is authorized to im m ediately

 draw dow n from the LO C,without notice to CM E,upon presenting to Citibank any

 ofthe following: (a)a Gretchen invoice for charterhire m arked unpaid,along with
 a signed certificate from Gretchen/lfym a;(b)an arbitration award against CM E in
 favor ofGretchen,along with a signed certificate from Gretchen/Kym a;(c)a signed
 statement from Gretchen/Kym a that the LOC was not renewed;or (d) a signed
 statem ent from G retchen certifying that the am ount of the letter of credit w as not

 reinstated following tw o consecutive draw s. Scc ExhibitB,Letter ofCredit.

    6. CM E has fully paid allGretchen/Kym a invoices for charter hire due to date,

 even w here CM E paid under protest or disputed the am ount of the invoice,

 including but not lim ited to num erous incidents w here the G eneral Piar suffered a

 m aterialbreakdow n orfailure thatcaused dam ages to CM E.

          Accordingly,Gretchen/Kym a has no legitim ate basis to trigger drawdown of

 the LOC,and any attem ptby Gretchen/Kym a to do so would be fraudulent.

 M aterialFraudulent M isrepresentations and Recurring B reakdow ns

    8.    CM E entered the 6o-m onth Tim e Charter for the purpose of transporting

 thousands oftons ofiron ore from Puerto Ordaz,in the m outh ofthe Orinoco River

 in Venezuela,to be discharged onto the offshore Boca Grande 11 Transfer Station,

 w here the iron ore is later transferred to oceangoing export vessels that transport

 the ore to China.


                                                       3
                            H A M ILTO N ,M ILLER & BIR TH ISE L, LLP
   150 SoutheastSecond Avenue,Suite 1200,.M iami,Florida 33131 'Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 4 of 44
                                              Com modities & M ineralsEnterprise,Ltd.t7.Citibank,N .
                                                                                                   A .,
                                                      CaseNo.            -cv-           /

    9. The discharge rate ofthe GeneralPiar w as a m aterialterm ofthe Charter,

 particularly because the purpose of the Charter w as to discharge iron ore onto a

 transferstation for export overseas.

    10. Prior to the Charter,as a m aterialrepresentation to induce CM E to enter a

 6o-m onth charter of the Vessel,Gretchen/Kym a m ade w ritten and oralstatem ents

 m isrepresenting that the discharge rate exceeded 3,000 tons per hour,and that the

 vesselcould perform up to 4,500 m etric tons per hour. Scc Exhibit C,e-m ailfrom

 Katsoufis.

    11. Prior to the Charter,as a m aterialrepresentation to induce CM E to enter a

 6o-m onth charter of the Vessel,Gretchen/Kym a m isrepresented to CM E that the

 General Piar could discharge at 3,000 tons per hour, in accordance w ith the

 Specifications ofthe Vessel. Scc ExhibitD ,Specifications.l

    12. Relying upon these m aterial m isrepresentations from Gretchen/lfym a,

 CM E entered into a 60-m 0th Charter,w here the GeneralPiar's discharge rate w as

 a m aterial term of the tim e charter, and the Specifications of the Vessel w ere

 incorporated into Charter im plicitly and by reference. See ExhibitA ,Tim e Charter.

    13. Gretchen/Kym a's representations of the discharge rate w ere com pletely

 false and w ere m aterial m isrepresentations m ade solely to fraudulently induce

 CM E to enter into the Charter.

    14. Since the inception of the Charter,the GeneralPiar has consistently failed

 to perform anyw here near the 3,000 ton per hour rate,and in fact has averaged

 1 N ote that the attached Specifications reference the ïtchristopher Oldendorff,''
 w hich is the prior nam e of the M N General Piar. For efficiency, a11pleadings in
 this action w illrefer to the M N G eneralPiar.
                                                       4
                           HA M ILTO N ,M ILLER & BIRTH ISE L,LLP
   150 SoutheastSecondAvenue,Suite 1200,'M iami,Florida 33131 'Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 5 of 44
                                              Com m odities& M inerals Enterprise,Ltd.&.Citibank,N .A.,
                                                       Case No.           -cv-          /

 approxim ately 1,000 m etric tons per hour during discharge,causing CM E to suffer

 recurring dam ages, losses, lost charter hire, am ong other expenses, costs, and

 liabilities.

    15. ln addition to the chronic failure to m eet the discharge rate obligations

 under the Charter,Gretchen/Kym a has failed to m aintain the V esselin a seaw orthy

 state com pliant with its obligations under the Charter,and failed rem edy num erous

 m echanical, structural, and operational issues on the Vessel that have caused

 repeated breakdow ns and failures.

    16. Therefore,Gretchen/Kym a fraudulently m isrepresented the capabilities of

 the Vessel to CM E, fraudulently induced CM E to enter the Charter, continually

 m isrepresented the Vessel's ongoing failures and structural and m echanical

 deficiencies during the life of the Charter to date, and m aterially breached the

 Charter,causing m illionsofdollarsin dam agesto CM E.

                                           SM A A rbitration

    17. For the reasons stated above,concurrently w ith this action,pursuantto the

 binding arbitration clause in Section 22(B) of the Charter, CM E has initiated
 binding arbitration in N ew York before a 3-arbitrator panel of the Society of

 M aritime Arbitrators, Inc. (dSM A'') by issuing a Notice to Gretchen/Kyma
 appointing its arbitrator in accordance with the SM A Rules.

    18. In the arbitration, CM E seeks not only to recover m illions of dollars of

 dam ages and losses caused by the failures of the General Piar,but also to rescind

 and/or cancel the Charter based upon m aterial breaches by Gretchen/Kym a and


                                                        5
                            H AM ILTON ,M ILLE R & BIRTH ISEL,LLP
   l50 SoutheastSecond Avenue,Suite 1200, 'Miam i,Florida 33131 'Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 6 of 44
                                              Com modities & M ineralsEnterprise,Ltd.&.Citibank,N .A.,
                                                      CaseNo.            -cIJ-         /

 com plete failure to perform in accordance with the m aterial m isrepresentations of

 G retchen/K ym a,including butnotlim ited to the discharge rate.

    19. Follow ing the initiation of arbitration, Gretchen/kn N A has 20 days to

 appoint its arbitrator, then the tw o arbitrators selected m ust appoint a third

 arbitratorto com plete the panel.

    20. Therefore,it m ay be one or tw o m onths before an arbitral panel is fully

 convened.

    21. ln the interim , without the injunctive relief requested herein,
 Gretchen/Kym a can im m ediately draw dow n the letter ofcredit at any tim e,w ithout

 any notice to CM E , upon presenting certain docum ents, w hether or not such

 docum ents are accurate orfraudulent.

    22. Additionally,it m ay be over a fullyear before an arbitralpanelreaches an

 aw ard.

    23. W ithoutthe injunctive reliefrequested herein,CM E willsufferirreparable
 harm ,as setforth in greater detailbelow .

                                      Jurisdiction and V enue

    24. Citibank, N .A. is subject to personal jurisdiction in this district, both
 general and specific,as it m eets the long-arm statute,and has suflcient contacts

                                 . Citibank m aintains offices herein;purposefully
 with this jurisdiction,including'
 conducts business activities herein;contracted to supply services or things herein;

 procured or agreed to pay the Letter of Credit herein'
                                                      ,regularly conducts business,

 solicits business,and engages in persistent course ofconduct herein'
                                                                    ,system atically


                                                       6
                            H A M ILTO N ,M ILLE R & BIR TH ISEL, LLP
   150 SoutheastSecond Avenue,Suite 1200,'Miam i,Florida 33131 .Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 7 of 44
                                              Com modities & M ineralsEnterprise,Ltd.&.Citibank,N.A.,
                                                      CaseNo.            -cI?-         /

 directs business activities herein; derives substantial revenue from goods and/or

 services used or consum ed herein; has interests in real property herein; has

 contracted to insure personts),property,or risks herein;purposely availed itselfof
 the privilege ofdoing business herein'
                                      ,can reasonably expect to be haled into court;

 am ong otherthings.

    25. This Courthas subject m atterjurisdiction over this action pursuantto 28
 U .S.C. Sections 1331 and 1332, as well as 12 U .S.C. Section 632, which grants

 originaljurisdiction tofederaldistrictcourtsin civilsuitsdttowhich any corporation
 organized under the law s of the U nited States shall be a party, arising out of

 transactions involving international or foreign banking . . . or out of other

 international or foreign financial operations,''w hich includes transactions such as

 the Letter ofCredit atissue here.

    26. CM E is a British Virgin lslands entity w ith offices in M iam i,Florida.

    27. Diversity exists because Citibank, N .A . is a citizen of South D akota,

 because Citibank is a national banking association and its articles designate its

 T'Head Office''as Sioux Falls,South Dakota. See 28 U .S.C.j 1348,
                                                                 .Citibank,N.A.
 By-luaws.

    28. The Letter of Credit at issue herein w as obtained from Citibank,N .A .,and

 the LOC is serviced by Citicorp.N orth Am erica,Inc.,in Tam pa,Florida.

    29. Kym a hasits principaloffice in M iam i,Florida.

    30. Through its M iam i office,Kym a conducts a11 actions on behalf of O wners

 with respectto CM E'S Charterofthe GeneralPiar.


                                                 7
                            H A M ILTO N ,M ILLE R & BIRTH ISEL, LLP
   150 SoutheastSecond Avenue,Suite 1200,'M iami,Florida 33131 'Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 8 of 44
                                               Com modities (î M ineralsEnterprise,Ltd.&.Citibank,N .
                                                                                                    A .,
                                                      CaseNo.              -cu-          /

    31. Accordingly,a substantialpart ofthe actions giving rise to this Com plaint,

 including but not lim ited to the fraudulent m isrepresentations and m aterial

 breaches by Gretchen/Kym a,as wellas the negotiation and agreem entto enter into

 the Charter, including the Charter's clause giving rise to the Letter of Credit,

 occurred in M iam i,Florida.

    32. Venue isproperpursuantto 28 U .S.C.1391.

    33. The am ount in controversy clearly exceeds the $75,000 jurisdictional
 threshold becausetheLetterofCreditatissueherein is$2.5 m illion.
                 Countl - Em erlencv Tem porary Restraining Order

    34. CM E incorporates and re-alleges paragraphs 1 through 28 as if fully set

 forth herein.

    35. CATE seeks this tenaporary restraining order in good faith to preserve the

 status quo and perm itthe 3-person SM A arbitration panelto fully adjudicate the
 disputesbetw een CM E and G retchen/Kym a.

    36. CM E will suffer irreparable harm if Citibank perm its Gretchen/lfym a to

 sidestep the binding arbitration clause in the Charter and drawdown the $2.5
 m illion LetterofCredit.

    37. The need for an im m ediate tem porary restraining order to prevent

 draw down on the Letter ofCredit isparticularly urgentwhere CM E has no recourse

 through arbitration until the panelconvenes,w hich m ay not occur for 1-2 m onths,

 and reaches a finalaw ard,w hich m ay notoccur for over 1 year.




                                                        8
                            H AM ILTON ,M ILLER & BIRTH ISEL,LLP
   l50 SoutheastSecond Avenue,Suite 1200,'M iam i,Florida 33131 'Telephone:305-379-3686 'Facsim ile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 9 of 44
                                             Com m odities(jsM ineralsEnterprise,Ltd.I?.Citibank,N .A.,
                                                      Case No.           -cv-           /

    38. In the m eantim e,CM E has no adequate rem edy at law ,because it cannot

 pursue substantive relief in court due to the binding arbitration clause,nor can it

 w illit obtain any relieffrom the arbitration paneluntilthe panelis fully convened

 and renders an award.

    39. In the interim ,Gretchen/Kym a could drawdown the $2.5 million Letter of
 Credit at any tim e, leaving CM E without any rem edy and com pletely unable to

 recover the funds.

    40. Additionally, G retchen/Kym a can transfer the funds, leaving Gretchen

 insolvent, and depriving CM E of any ability to recover the funds follow ing

 arbitration.

    41. W ithout a tem porary restraining order and injunctive relief,even ifCM E
 prevailed on every dispute,including its fraud claim s,and successfully rescinded or

 cancelled the contract, CM E would be left w ith a w orthless arbitration aw ard

 withoutany m eans ofenforcem ent.

    42. Therefore, irreparable harm w ill result unless a tem porary restraining

 order is entered.

    43. A dditionally, an ex parte tem porary restraining order is appropriate

 because im mediate,irreparable harm ,injury,loss,and dam age willbe suffered by
 CM E before Citibank can beheard in opposition. SeeFed.R.Civ.P.65(b)(1)(A).
    44. Because Gretchen/Kym a repeatedly violated the m aterial term s of the

 Charter,including but not lim ited to the discharge rate of the Vessel,CM E has a

 substantiallikelihood ofprevailing on the m erits in the arbitration.


                                                      9
                           H AM ILTON ,M ILLE R & BIRTH ISEL, LLP
   150 SoutheastSecondAvenue,Suite 1200,'Miami,Florida 33131 'Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 10 of 44
                                               Com modities tjsM ineralsEnterprise,Ltd.&.Citibank,N.A.,
                                                       CaseNo.             -cv-          /

     45. W hile CM E will suffer perm anent, irreparable injury if a tem porary
  restraining order is not granted,Citibank willnot suffer any harm orprejudice of
  any kind,nor willGretchen/lfym a suffer any harm or prejudice ofany kind,ifthe
  status quo is preserved by staying any execution on the Letter of Credit untilthe

  arbitration is com pleted.

     46. Granting this tem porary restraining order will not cause harm to any

  others.

     47. The public interest is substantially advanced by reinforcing the binding

  arbitration clause, m aintaining the action w ithin the SM A arbitral panel, and

  avoiding an end-run around the binding arbitration clause in the Charter.

     48. M oreover, the public interest is advanced by preventing Gretchen/lfym a

  from fraudulently inducing CM E to enter into a Charter based upon m aterial

  m isrepresentations in the Charter, then secretly drawing from the $2.5 m illion

  Letter of Credit w hen CM E invokes its right to arbitrate the disputes arising from

  the m aterial failures and breakdowns of the Vessel, and leaving CM E w ith a

  w orthless,unenforceable aw ard afterover a year oflitigation.

     49. CM E has not provided prior notice to Citibank in order to avoid tipping off

  Gretchen/Kym a,and thereby prom pting Gretchen/Kym a to im m ediately draw dow n

  the Letter of Credit. U ndersigned counsel certifies this statenaent in accordance

  with Rule 65(b)(1)(B),and reliesupon thestatem entsherein in supportthereof.
     50. W ithout the preliminary injunction requested herein, Gretchen/Kym a
  would gain a windfall of $2.5 million Letter of Credit that it obtained through

                                                        10
                             H A M ILTO N ,M ILLE R & BIRTH ISEL, LLP
    150 SoutheastSecond Avenue,Suite 1200,'Miam i,Florida 33131 'Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 11 of 44
                                               Com modities (jsM ineralsEnterprise,Ltd.&.Citibank,N.A.,
                                                       CaseNo.             -cv-          /

 fraudulently m isrepresenting the V esselitchartered to CM E,fraudulently inducing

  CM E to enter the Charter, and m aterially breaching the Charter's obligations

 throughoutitsterm .

     51. A dditionally,Gretchen/Kym a should not be perm itted to reap the benefit of

  a Letter of Credit pursuant to the Charter,particularly w here the fraud,m aterial

 breaches, unseaworthiness, and dysfunction of the Vessel m ay result in the

  cancellation orrescission ofthe Charter in the arbitration.

         W H ERE FORE , Plaintiff CM E respectfully requests the issuance of an

  em ergency tem porary restraining order,withoutnotice pursuantto FederalRules of

  CivilProcedure 65*)and otherwise,enjoining Citibank from paying any portion of
  the $2.5 m illion Letter ofCreditto Gretchen/Kym a,as wellas additionalreliefas
  this Court deem sproper.

                      C ount 11 - Em ergencv Prelim inary lniunction

     52. CM E incorporates and re-alleges paragraphs 1 through 28 as if fully set

  forth herein.

     53. CM E seeks thispreliminary injunction in good faith to preserve the status
  quo and perm itthe 3-person SM A.arbitration panelto fully adjudicate the disputes
  between CM E and Gretchen/Kym a.

     54. CM E w ill suffer irreparable harm if Citibank perm its G retchen/lfym a to

  sidestep the binding arbitration clause in the Charter and drawdown the $2.5

  m illion Letter ofCredit.




                                                       11
                            H AM ILTO N ,M ILLE R & BIRTH ISEL, LLP
    150SoutheastSecond Avenue,Suite 1200,'Miam i,Florida 33131 'Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 12 of 44
                                               Com modities & M ineralsEnterprise,Ltd.u.Citibank,N .A.,
                                                       CaseNo.            -cv-          /

     55. The need for an im m ediate prelim inary injunction order to prevent
  draw down on the Letter ofCredit isparticularly urgentw here CM E has no recourse

  through arbitration untilthe panelconvenes,which m ay not occur for 1-2 m onths,

  and reaches a finalaw ard,w hich m ay not occur forover 1year.

     56. In the m eantim e,CM E has no adequate rem edy at law ,because it cannot

  pursue substantive relief in court due to the binding arbitration clause,nor can it

  w illit obtain any relieffrom the arbitration paneluntilthe panelis fully convened

  and renders an aw ard.

     57. In the interim ,Gretchen/Kym a could drawdown the $2.5 million Letter of
  Credit at any tim e, leaving CM E without any rem edy and com pletely unable to

  recoverthe funds.

     58. Additionally, Gretchen/Kym a could transfer the funds, leaving Gretchen

  insolvent, and depriving CM E of any ability to recover the funds follow ing

  arbitration.

     59. W ithoutinjunctive relief,even ifCM E prevailed on every dispute,including
  its fraud claim s,and rescinded or cancelled the contract,CM E would be left with a

  worthless arbitration aw ard w ithoutany m eans ofenforcem ent.

     60. Therefore,irreparable harm will result unless a prelim inary injunction is
  entered.

     61. Because Gretchen/lfym a repeatedly violated the m aterial term s of the

  Charter,including but not lim ited to the discharge rate of the Vessel,CM E has a

  substantiallikelihood ofprevailing on the m eritsin the arbitration.


                                                       12
                             HA M ILT ON ,M ILLER & BIRTH ISEL,LLP
    150 SoutheastSecond Avenue,Suite 1200,'M iami,Florida 33131 'Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 13 of 44
                                               Com modities & M ineralsEnterprise,Ltd.v.Citibank,N .
                                                                                                   A .,
                                                       CaseNo.            -ct?-         /

     62. W hile CM E will suffer perm anent, irreparable injury if a prelim inary
  injunction is not granted,Citibank will not suffer any harm or prejudice of any

 kind,norwillGretchen/Kym a sufferany harm orprejudice ofany kind,ifthe status
  quo is preserved by staying any execution on the Letter of Credit until the

  arbitration is com pleted.

     63. Grantingthisprelim inary injunction willnotcauseharm to any others.
     64. The public interest is substantially advanced by reinforcing the binding

  arbitration clause, m aintaining the action within the SM A arbitral panel, and

  avoiding an end-run around the binding arbitration clause in the Charter.

     65. M oreover, the public interest is advanced by preventing Gretchen/Kym a

  from fraudulently inducing CM E to enter into a Charter based upon m aterial

  misrepresentations in the Charter,then secretly drawing from the $2.5 m illion
  Letter ofCreditwithoutnotice w hen CM E invokesits rightto arbitrate the disputes

  arising from the m aterialfailures and breakdowns ofthe Vessel,and leaving CM E

  with a w orthless,unenforceable aw ard after over a year oflitigation.

     66. In accordance w ith Federal Rules of Civil Procedure 65,CM E respectfully

  requests the earliest available hearing on this Count, including the fact that

  G retchen/lfym a m ay draw dow n upon the Letter of Credit im m ediately and w ithout

  noticeto CM E. SccFed.R.Civ.P.65(a).
     67. CM E has not provided prior notice to Citibank in order to avoid tipping off

  Gretchen/Kym a,and thereby prom pting Gretchen/Kym a to im m ediately draw dow n

  the Letter ofCredit.


                                                       13
                             H A M ILTO N ,M ILLE R & BIRTH ISEL, LLP
    150 SoutheastSecond Avenue,Suite 1200,'M iami,Florida 33131 'Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 14 of 44
                                              Com m odities (Q M ineralsEnterprise,Ltd.I?.Citibank,N .A.,
                                                       CaseNo.             -cv-           /

     68. W ithout the preliminary injunction requested herein, Gretchen/Kym a
 would gain a windfall of $2.5 m illion Letter of Credit that it obtained through
 fraudulently m isrepresenting the V esselitchartered to CM E,fraudulently inducing

  CM E to enter the Charter, and m aterially breaching the Charter's obligations

 throughoutits term .

     69. Additionally,G retchen/lfym a should notbe perm itted to reap the benefit of

  a Letter of Credit pursuant to the Charter,particularly w here the fraud,m aterial

  breaches, unseaw orthiness, and dysfunction of the Vessel m ay result in the

  cancellation or rescission ofthe Charter in the arbitration.

         W H EREFORE, Plaintiff CM E respectfully requests the issuance of an

  em ergency preliminary injunction,pursuant to Federal Rules of Civil Procedure
  65(a)and otherwise,enjoining Citibank from paying any portion ofthe $2.5 million
  Letter ofCredit to Gretchen/lfym a,as wellas additionalrelief as this Court deem s

  Proper.
                                            Respectf ly subm itted,


                                            Jerry D .H am ilton
                                            Florida Bar N o.970700
                                            l
                                            'ham ilton@ham iltonm illerlaw .com
                                            M atthew P.O'Brien
                                            Florida Bar No.10072
                                            m obrien@ham iltonm illerlaw .com
                                            H AM ILTON ,M ILLER & BIRTH ISEL,LLP
                                           AttorneysforPlaintiffCM E
                                            150 Southeast Second Avenue,Suite 1200
                                            M iam i,Florida 33131-2332
                                            Telephone: (305)379-3686
                                            Facsim ile: (305)379-3690


                                                       14
                             H A M ILTON ,M ILLE R & BIRTH ISEL,LLP
    150 SoutheastSecond Avenue,Suite 1200,.M iami,Florida 33131 'Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 15 of 44

                                           Commoditien* M inerau Enterprise,Ltd.v.Cifîècnk,NA ,
                                                  Cm :No.           m o-          /

                                             V ERIFICATION

    Pursuanf to 28 U .S.C.1746(2),I declare and certify under penalty of perjurx that the
    foregoing.is k ue and correcton tM s- th day ofJune,2012.

                                                                 N

                                                      : z'       ,
                                                 wl          '
                                                             <e##
                                                 /
                         'lW oneSerrao .,
                                        z
                         PresidentofCom m odities & M ineralsEnterprise,Ltd.




                                                                                       ?#




                                                      15
     150S                 H AM ILTO N ,M ILLER & BIRTH ISE L . LLP
        outhea tG ndAvenue,Sul- l2ô0.'M iamkFloHda :31:1 *Telephone:305479-3686 'Faœlmllo:305.379469:
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 16 of 44
                                               Com modities & M ineralsEnterprise,Ltd.I?.Citibank,N .A.,
                                                       CaseNo.            -ct?-          /

                                    CER TIFICA TE O F SE RV ICE

         I H ERE BY CE RTIFY that on June 25,2012,l filed two paper copies ofthe
  foregoing docum ent with the Clerk ofthe court in accordance with the LocalRules
  directing em ergency requeststobe paper-filed.
                                                                                   (


                                                              erry D.H am ilton
                                                             M atthew P.O'Brien




                                                       16
                             H AM ILTON ,M ILLER & BIRTH ISEL, LLP
    150 SoutheastSecond Avenue,Suite 1200,'M iami,Florida 33131 'Telephone:305-379-3686 'Facsimile:305-379-3690
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 17 of 44

                    !.shmbr
                          okel                                                                         BIMCO UNIFORM TIM E-CHARTER
                                                                                                       (AS REVISED 2001)
                                                                                                       CODE NAME:'EBALTIME 1939'1
                                                                                                                                                                                PA.91l
                                                                                                       2.Placeanc(ia2Q!Ctsarlel
              .-                                                                                            Ml#MtFLO9ID;QIQFZIPIQ
              '
              : awxwei
                     axessz,ss                                                                         4x
                                                                                                        .     acteoaau:a,eo,,.,,s
              ï 'GREKBENSHIPPI
                             NGIqc.,LIBERIA                                                                 CBM#ODITIES&MINERR SENTEBPRiSe,LD ,BV1
              V sve
                  r
              e . xstg.ssamq                                                                           6.ti-pNT
              a;   CHRISTQFFEROLDENDORF                                                                    37.959I16,716
              2 'rBR.GE<ERALPIAR
              Y 7.Clss
              e                                                                                        @.fndirald brakilhnrs:ptlw:f(Mp)
                        LLOO 'SREGISTER                                                                     15.4*
              jj 9T()I.
                      Yltmsd.w.(:bt.)rmsufrmêttraebeaf:                                                10.Ctij.
                                                                                                              lcY:$grAiqelocaNclt/
              Q 1.:91                                                                                       59.701.:CeM/r.œ9.8CBM
              ?
              j 11'PkfmanfmlNmker.s(4b:,
                                       )                                                               12.Spi
                                                                                                            le:lapa
                                                                                                                  .t
                                                                                                                   k4/l
                                                                                                                      nknct
                                                                                                                          s(ùbt
                                                                                                                              x)Gnaccnwmptong
                                                                                                                                            n1
                                                                                                                                             .'
                                                                                                                                              au(
                                                                                                                                                atl.
                                                                                                                                                   )c.
                                                                                                                                                     l
              <                                                                                             11.5KNQTS
              1
              r*
               'v 1:.Rexntmvl*n                                                                        11.Pend (hfhifv(Q.
                                                                                                                        ,..
                                                                                                                          1)
              .
               j
               /
                     '
                     IRADI
                         NG                                                                                 69Mol
                                                                                                                m$sFBQRDATEQFDELIVERYEKkUDING
                                                                                                            QRYX CKINGâMDDRANNIMLMANTENANCEPERIODS,âhlD
                                                                                                            QFF-HIHEPEROD
                    15.Pcrtofdot'voYtcl1k                                                              1$.T'
                                                                                                           macldekkffyoa-!l
                        M1kEMARKEB178RI0 OrINDCO                                                            BETWEEN02/1(k2Q1()-(h314/2t319UNLESSOTHERWISEAGREED
              :Q
              i
              ! l7.falTrael
                          mtslcl7)
              j PUERTOORDAZ,PALUAMATANZASICHINA,BOCAGRANDE,UNLESSQRERWISEAGREED
              2
              'ï         (b)Catj'
                                cealzsbnsspeciayyaifeed
              t1        <)usEtlFt
                                laAas
              .
               k
                    18.Klnkelcnfcdeh'l
                                     )fy(Mzteminandmax.Ruants
                                                            t//t
                                                               v
                                                               -'l5)                                   12.Chaqerti're(Qw#.)
                        N0 MAKMUM                                                                           QSD25,641.Q3PEBDAYIINCREASINGBY2% PERANNUQ,
              h' 4:TDNSQ()O,1XTONS1FO-MI
                                       N                                                                    CDMMENCI
                                                                                                                   NGQNEYF.
                                                                                                                          ARAFI'
                                                                                                                               EBM'
                                                                                                                                  I'
                                                                                                                                   EOFDELI
                                                                                                                                         VERY
              !
              x     2Q.@l.
                         rfQpymenlystaleœcftnv
                                             ry.mplhodandpl
                                                          ace
                                                            'tfiajrrter;al:nbentlci
                                                                                  eryan'
                                                                                       klùlnkar=4Jnflf(7f)
              1 tNt
                  J.
                   $.XkkARSBYSWI
                               FTTBANSFER.HIRET0BEPAI
                                                    DPUNCTUALLYAN;REGI
                                                                     JLARLY,STRJCRYQNTI
                                                                                      MEANDWITHQUTàNY
              I
              lj        (
                        2
                        l
                        IE1
                          .44
                            lr,1
                               7
                               14Eiir(;
                                      @!
                                       r/$
                                         14!
                                           t
                                           '(
                                            1@
                                             15!
                                               ;
                                               1
                                               tJ(
                                                 i:
                                                  -lf1
                                                     l
                                                     14t
                                                       ;4:
                                                         1111j
                                                             lk
                                                              pit()1Jt
                                                                     II
                                                                      L
                                                                      I;i
                                                                        hi.I
                                                                           11
                                                                            -
                                                                            1*
                                                                             ()()I
                                                                                 !I,
                                                                                   1!
                                                                                    51
                                                                                     01
                                                                                      t$
                                                                                       '!!
                                                                                         /$111
                                                                                             4
                                                                                             :/
                                                                                              $()(
                                                                                                 )(
                                                                                                  :
                                                                                                  pt
                                                                                                   l1
                                                                                                    41
                                                                                                     r..........,
                                                                                                                .
                                                                                                                -.
                                                                                                                 i.
                                                                                                                  i
                                                                                                                  .....,
                                                                                                                       .,
                                                                                                                        .'
                                                                                                                         ..,.
                                                                                                                            ,................
                                                                                                                                            ,
              ' INFAVOROFGREKHENSHIPPIIIGI
              !                               t1C.THRQUGHOUTTHECHVTERPERf   OD.
              t! 2
               Y :.Rax(
                      hrtangeci
                              fre.tel-ly(C!7)                      ?2.Cancelb
                                                                            i
                                                                            ng132(Ct23)
              e         BQC;GM hIDE11QFIANYOTHERPDRTMIJTUALLYM FIEED                                        T0 BEAGBEE;
              1:
            ! 2.
           ..
          *Y   7.lspt
                    st
                     efexh
                         bt
                          iœls.
                              f
                              l
                              tl
                               :22(A)22$)(hr22(C),r
                                                  l22(1alpte;Pl
                                                              ace()
                                                                  f                                   N.Bt
                                                                                                         ûkol
                                                                                                            agecm Me an4t
                                                                                                                        :wbcmpayat
                                                                                                                                 J
                                                                                                                                 !
                                                                                                                                 eIt
                                                                                                                                   I
                                                                                                                                   -iJJ.
                                                                                                                                    .. )
          /-J AfNtrat
                    ionmuslth
                            eslated)(i;l
                                       .22)
          1
          4
          a:           u(:)                                                                                 ?&if?ENn)RES.LK.2.
                                                                                                                             5:1
          P,
          .
           u'
            ,,4J? cs.Ntmzetsofaut
                                tt,
                                  orarcuusescezlrm:spqcelprowpxs.$fairqea
          à'
           i
           !           2s-0
                   lti.
                      qmszlualtyayt'edtlmlNGCûrltrûclshallbeperktmd sub/dtpthl)ctlrlöititm colminedig03ù&Chadarvdlithshallsndul PABT1as.A'e11gsPABT11Intha
                   cvcctolat'
                            orlflict()lcordlhxs,thcgfw isioluolPABTI:halqpzezailcvtsrth- 4/PABT11t;tfteexlefllG1$th(73A flgd.



                   Tru:(xxtvrr*ra$:,
                                   4r.*114:14* flerhezme'/i)7u.IIME,92:(fevte :$*1lr;vm rzk rdl'cW'aurtl>k:yGfil4!Ko Kn4yiM mû(ydfr4falr'$.
                                                                                                                                          3ta#flïrrrltzwtzede>dy'u%'te ''T:>**%'W!:$ .$ke#
                   trœ fttal4m m ie'tlt1$*p4e.r2l<vtl:e&$of$>1stkxurreentwhrr.d$%roâtktadyveoblvhst* lercfth*prigm.r
                                                                                                                   gKMCOBprhmvlhdM * @8l&l1ail*t'g.
                                                                                                                                                  ly Q*CO lx&k/1:t4:nofespor43ed,
                                                                                                                                                                                N 'tsla.>
                   -%.carmxjeofuqulns.td:*af/sul:t;ricœpalhtfe Detww ntrqqo/çllliï!BZWCD 4pfhr-'
                                                                                               e tc urpefjtAntlINIPç'
                                                                                                                    prrçmvlqflt*otmldtxluehcBl.



                                                                                                                                                                          & C,'
                                                                                                                                                                              /-             O




                                                                                       EXHIBIT

                                                                         1
                                                                         j p
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 18 of 44

              continuêd                                 .'BALTIME1979''g:viud2X1 UNIFORM TIME-CHARTER                                                   PARTI
              Sj
               gaat
                  gl
                   e(Ownefs)                      *
                                                  &                        /'
                                                                            .2f2.
                                                                                ./o St
                                                                                     gcat
                                                                                        ure(CDarlar
                                                                                                  er$)                            .
                        .-..---- ,
                             ..--,'  jq?c'w.#v                                                                              ,
                       ;
                      u
                                                1x.
                          t '=--) t'/-ez/s?v.--$- ,. .
                                                  'g/-
                                                    .rztyAe.                                                                            g < z y ..yy




            TM >           tlv*     .ArerateK$,0:.
                                                 C0AYrr:gzrntferztrKwmçmTyt)lQr&tO Wtfm- cfjS?TfsetmxmtoJb*fœfrlrwg:<'çqoartyei*xê101Y e/em 4)1ynyT- ifobonêoee%u1#*
            S.
             fa-prfr;lM 14'M6Htr4%M Y e<q1%a'tfuro1e* *.t- 1444offto oopeltBYCO AJICMCb'Vde v- rfR#Itspplyt!1c Olssvrrescwepoyelçtrfi.rytQtoay'#m .çlr< vpêeetnâe
            a:4œsud*1dîtrl+ xz:wbiplw-ntt-ari6priwlBIMCOaglröveeeGcurxnl:ntllm:mrrput4f$1411$::1*4Wvtrels

                                                                                                                                                                       ù. k .
                                                                                                                                                                            ,g
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 19 of 44


                                                                                                                             PART 11
                                                                                 ''
                                                                                  BALTIME19191
                                                                                             'Uniftvm Ti
                                                                                                       mechadl
                                                                                                             hr(a$r4vl
                                                                                                                     s.
                                                                                                                      t
                                                                                                                      'd2001)
           11i:agfeeutmtweerllheparlynlenllckngdlrlR)4J!asOwners                                                                       tflmfnlqg,Stowilngtlncpudmqdurlnaqeanljshdirg
           ofkbflVesKlnamedin(*:5ofthegrose elRmnage                                                                                   txzards..exceptingaf3yalreadyontx)l)f4j#wnloltdlng,
           vdmatedinjk'x6 classedasslaledIoQox7andofindlcated                                                                          welgbing,tallyingapddollvelyDfcarqtps,çurveyson
           brakehofO rxlweflbhpla:âlaledlnBox1!,catryirN lttmul                                                                        hatches.m/alssupfllàedlapffk3alsflndmeninltlelr
           lheoumberoflofu deadweightlnœcakfxlinBox%on                                                                                 servi  cear.itjakotllf,rrlharqesandexpenseswhatsoever
           ryîM erN'eethoitrdIiwluliveotbuokefs,storesand                                                                              'nchldjrx.ldelenlmnandexpensesthrlxighquarantlne
           wovlsons,bax''rtgasperburtcr'splartacubl  c.ltYl(Faj#4/                                                                     (ttltlludlng50.%1offutnpgalonarldt>smlection).Al1ropûs.
           ba*capactlyasstatedinjLtl4..!#.exctesïveofpcrmanetll                                                                        slpr!t)sanclsptclillrunrkqrsactuallyklGe:fcvQaclrtg
           btmkefsiwhichconlainaboul1l3eflumbef0fttmsstatt)dm                                                                          anddkscharyllltmtl@nyspeclitlgeflrsmclvnlnqspeclal
           Box11,antlfullyIoadedcapableofsleamingatauttho                                                                              ropesandchainsfequkedbythecuslom ofth4porltor
           ntlmberotknolslndmatedin 'x1 ingochdwpafherand                                                                              mooringGhallthefoftbeChaqefefs'accclunti-   .Tre.?/'6Gi)1
           smflotllwatefonaconsumplionofalmulthenumberof                                                                               <çagtwg#.#.
                                                                                                                                                 #u
                                                                                                                                                  -a4,
                                                                                                                                                     w.4)4....tex.
                                                                                                                                                                 ->h7m .
                                                                                                                                                                       ezerrkkéjowjwj.gç.aex.
                                                                                                                                                                                            :ma>
           tolo fuel04ssatedinBox12.nowlnposti.QnasMale jn                                                                             ore!yTk/pp- cpkkrlal'
                                                                                                                                                           ;lp -eillmyitt6'.o                         #
           Box13andlheparlymentiooqdasCharsererstq(3ox4as                                                                        5. Bunkers
           gollœws:
                                                                                                                                   TtheQhafterersalportQfdelivpfyandttlgOwnersatpoft
           1. Pedoiport@fDellvmym m@pf()e11:*                                                                                      Qfrekelivery3halltakeoveraM gayftlra11fuel;il
             TbeOwnze,Iel.andtheCehçmermrlbie thoVoHelfofa                                                                         fomainingintheVQrG kYbunkef:fl:r4.       Rrlardknypdcer.4'?6:.3n
             p)fk)dotthenum- fofcalel%armtmou indkateein                                                                                  '      t4jj..gltxld()1'we
                                                                                                                                                                  àvmvnkill.clirr*fq.p'
                                                                                                                                                                                      ic,eal.11*
             !3ç)x1.1ttt)rfjtt'lhtlrf:fh4)1pAï.'çvmtrfkNrfz!r
                                                            '.
                                                             :t1.1!-?é3çk!f:!,
                                                                             't>rt'
                                                                                  vAtI:.T?::
                                                                                           .7grs                                   T ' '' rh4ç1.:.TG Vess.lshallthefe-o fïvere wrth
             (/vqtlsql'l:
                        idelrr peoriparw lqp.twoldavofrimt'         llCytlndavg.                                                   notlessthantheflumbqrQllonsandrxgexceeulng1h*
             3attzftlavtiandHcttr    claxzsfrlflh/cx?d(e*-*'*tb.nn-vm..          4.i(>g41                                          nllfrlberofQnsolfueloiIintheVessol'sbuokersstatf*
                 '9                                                                                                                $8lloxkfl.
             0$114*L'4kdm ovm.     ).4l'œ.%4mtu;#çyle vxlmf.amtplaceflml                                                         6. Hlre
             lèe.d ' .       oI.hG0.hM w- styetwpfm-ll.xvk        444y
                                                                     -'x''dn
             gemgrv(g.tAi4wti>im tlmim c.aritl;?fi,mv.l-ofjSalijptlay.a.t.   >'7e                                                  TheChaftefer::N4   ,11payasbr   lethefigestatedjqBox
             1>9:1*4414(*4j.*G        * Ql.x%vtsigl4'     yie-thmtu lyflthvytlê                                                        !.t);)e#l.
                                                                                                                                                s3$)Gays.ccfnrriencsnqlnaccordanc.ewqh(lJa'.)ë4T
             $:
              11,4.)m'
                     4tfly.biAx'ilwkays.
                                       aeat.t1rx..1hip..(lb.ar1*r*rbmayttpfy'M.                                                        1,untylnerfe-cekvcryttlth:Owqers.
            theVesselt/einginqvesywayhttedIororflinarycafgo                                                                            Paymenlofhjfe$hallbnmadelf!casu.lnltlecurreœ y
            service YhoVesselshajlbfldellveredatttlebmo                                                                                slfltcdinSflx2O,w'thouldisçount.evqry1h()()dap .ln
            ladlcatedm Box16.                                                                                                          alwance.ilrltllnthemarlnerpriscflbo4jflMy'?.y;.
                                                                                                                                                                                     N.In
                                                                                                                                    uefaullofpaymonlytw Owner,se llbavelher/htc)r
          2. Trae                                                                                                                   svrte rawirvglheVesse'trpm theseavceoftheCharterers
            TheVosx lshapta empDvedrrklawfule'adaslorlNe                                                                            kvjlhotztnotlngankpfolaslandw'llhootmlefferencpby
            carrlafp ofIawftzl.     4:%tAv'dc.
                                             piffïo- <>N<>1.         onNOtweerl                                                     afly(QurtofanyothmrYfmalllywhalimevefan<wdhoul
            safepoqs                                                                                                                   prljudicet/arlyclRim th@Ownersmayolherwisqhave
            cTplact!swtleretheVesselcansafmlyIiealwaysafloat                                                                        onkheCharlerorsufldertNeChader
            wtthinlhckmktsstale inikl:17.Nollvestx krlof
              injtlriouf.inflammablporKaflgefotlçgood:tstzchas                                                                   T. Rm.dellvery'
              aclds.egpkyssves,eatlum carbde fero slliccf!,                                                                        TI4eVesselsttallN!fe-delNeredtm lneexplralonof$r:*
              naphtha,fnolorspirlt.h'm </ranyo!thelrproducts)shal                                                                  ChartefInth9salne> orderaswhendellveredto
            beshipped.                                                                                                             theCharlerer:(tIb/wearandtearexcnpled)atani ce.
          3. Ownerl'Obllgallofe                                                                                                     IrO ptm inte Charlerers'oplionattheplaceQrwslhin
            'TheOwnersrytyallpfovi
                                 deandpayfora11provlsionsand                                                                        thorangeslatedinK)x?.1.ilanyllglt,g.-
                                                                                                                                                                        stt.p.lnml7!
            Wx es.forororlaw *!+KfafbflP+linsuranc/ ofIheVessel.                                                                    Jè-l$
                                                                                                                                        .ttjr(;ilsyus.t:tlrhçjçlvf;;!!/4181çllql;)$ï
                                                                                                                                                                                   ';$t)4)!klJtk)&ttyûpl''n'x'1..(péà.r1:.
                                                                                                                                    @r       .
            fofa11deckand                                                                                                           mG G* .     -.aM ..2..
                                                                                                                                                         #'pz44u.ém.W tkJ> y. r..m.ç.p4o 4> %u.
                                                                                                                                                                                              e                               gg
            Epglrmvroofnslofesarlemaintanhefinaktwrûuslhly                                                                          Ge>i;v@r#.6t1;#R.Tel.l>.4$Gurt  -clély4#.
                                                                                                                                                                            4GJJi)i'kèlo yv                                  11
              etfickm!Materrktlullantlmpchi                         neryUurlngsefvpce.The                                           TheCharyerersshltllgrvetheOwnefsnollessthan(flirtk                                       1(à1
              (7)b'.r!t-
                       :r..
                          !àsz
                             wl3t,11f-a''f)$2g:rrv.%.12r'f:1Tf(
                                                              ?,tl
                                                                 tt
                                                                  kf;
                                                                    rk
                                                                     tr:fj;
                                                                          )!gr ç/t,).?; :1kiqkftflclkt.
                                                                             '')ddfl1prrhtj;$ --j     )th-!:f)!!)).
                                                                                                                  ()p?              (2111.1*0
              f()rlf:k;r:ltkty/kyj!dkkh):tfx J)if)ï)ç7z:yt!q.                          ..j
                                                                                         !
                                                                                         't!.i.
                                                                                              è.
                                                                                               l.)4,/,;.#)l)pf)                     days'nolic'eatwlllchm rtandonaboulwhi
                                                                                                                                                                        chdaytha                                             102
              '
              .? f)1r
                    x1's'itr
                           plzqhttrstflrCitlt    rl1c,.çEqjj?.JJjàJ)Ji!:j: .jtu-!!)(g.'yJLjkjjt(Ji!)jk1    '(4f4                    VeNselwlllbere-dallvored.Shoul theVesselbeorçiprotl                                      1:7
              frtit:-llksKë1.
                            @tjkj'ljgh4)!j)1qè!1:
                                                t!-1:
                                                    !IZëJI4(t(1#r1.
                                                                  <)f'xilt:'
                                                                           th'fsi'
                                                                                 èrAffrll..g1'ï.r)t'
                                                                                 .                 )v7;t'(.k$)câ                    ir.ryavoyagebkwhichtteCharlerpethy   'dwg'beexceeed                                      1@$
              kuikçtrk.       z.                                                                                         42         tbeGhartefersshafsnavetheuseoftheVesseltoenable                                          jl
               Owref/NN-#1l''97Ti>*k4i>*#3i7u1- jF(h;n!jyooyjyajo
              oj- alo1lG G ' ?çyNar#dlelg-gmmnufvkil-ril-llye                                                            43         thaf'ljlocernplqtet3
                                                                                                                                                       1/voyage,p'ovd setlileot)tbe                                          31)6
              G/-'Belnpkàymenl.ctAilditue ylTvlt/(l,  eil-ù11klfA.ö:fltm                                                 44         reasonalylyçalaalatcdtl3a!thevoyaqewous  dallow                                          1û7
              Tmluk%14il  ##Gf'8T#A>4-1tiemm.wh'Ann'sz'n. qt4aq- Lmtk4Be-                                                45         redelivoryaboutthf)llfrleIlxvdftzlhotopminationoftho                                     1Q8
               wgmrirr.ikripluslolp-fhfovitl- fvulpaxj.fty by..tl-                                                       46         Chartef,btdforanyljmtfexceeumgt'leterminato     inualo                                   1Q9
              t7lu'1f14?I.
                         A'i#4;.                                                                                         47         lheChartcrots:hallgay11-*14u.:+.qklo f-tyiijb'r',!M!!i1                                  j:()
                                                                                                                                    theratesliputaledherekn.                                                                 111
          4. Chartererp'(lbllgall<ml                                                                                     40
             1'hf)Chaftererqshallpeosqdeandpay1o/al1fut:loiIport                                                         49      8. CprgoSpace
              çhargesypllolagcs(whomercompulxryornot).canal                                                              50        'lhewholeraachllrxlbtmhenoflheVessel.inclu4ing
              sseefsmen.boataqe.light&.ttlg-arsslslance,Gonsular                                                         51         lasvfusdeck-capiçlsylmallbealtheGharleœfs'dsptlsa     .l,
              çhargel(qxceptthos. :pcqaisling$othem ster.gllicefs                                                        52         reservingRroperanllsuffc iientspaçetorthaVesselY
              and=e%').canal,GfkafY omerduesandchafges.                                                                  53         Master.offters.çfowrtackle.apparcl.turnqure.
              includlflganyforelgngenefRtmunlçlpalltyorstatelaxes.                                                       5$$       prov&cmsandsllres.
              alsoa1lfmck.lAartotlrarldlonnageduesattbeportsof                                                           55      9. Mfsst*r
              deltveryBndtevdehvery(tm'essmcorredthtouqllcargo                                                           56        ThoMaslerstlallprosecutea11vœyaqeswlthlheulmosy
              carriedtleforedeivery()rafterto-delivûfy),aljoncies.                                                       57        despillcb and shiklrendercusloma?yassistance wi
                                                                                                                                                                                 lh
              commirs&ions,ak%oshallarrnngeandpayforbadirkg,                                                             %         IbeVessel'screw.1't1eMastefshallbeufldef!heordtàrs
          Trtw> < ld          4Je- ale BKLMEj.    n9(œ#A%*.z7*1,10> ixk''dodt.
                                                                             ylwexx'y@BRJ0 Aoywo4Flxzlw x-onktw irm rrwstt-v-*wpè:lœpe)'      1e..enrv!xp '
                                                                                                                                                          rèwyrqxtnntwqrg
          rreœeY C$*pfogtuwd*M ç#SnlGxvn'<v!twt'el*ru tkjœft/veitk.!> 2x1a$!nmorll,'ug(U!X;Oarpme tuu> nth. %a5O N fisc oaAw'rre:
                                                                                                                                srwfex
                                                                                                                                     k.
                                                                                                                                      lqr4tsoo'Y'Ta.
                                                                                                                                      f             > k)
                                                                                                                                                       **daYafzpr!*x;<'F.
                                                                                                                                                                        'a#
          Gx- la:*y-w:q/dv rçepa *vOtA' - ol'w om matBIMCI(.Aai> o'
                                                                  mJf(oxawmaarlrhoçurro tpfgemvnled(scxxfrxml




                                                                                                                                                                                                                                    Q
                                                                                                                                                                                                                                        VX.
                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                          /'X
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 20 of 44


                                                                                       PART 11
                                                         ''
                                                          BALTIME19390Uni
                                                                        form '
                                                                             ri
                                                                              me-charter(asrevl
                                                                                              sed2001)
               oltheCharlorersasœgardsemploymentaqencyior                                     '
                                                                                                  Nhallbeuedvcteclfrom hire,
               otherafrang/merlls.TheChM erefsshallindemnifythe                                14.EuludedPorh
               Owflafsagainstaklconseqtlences()rIiabihtiesarising                                 TheVe:solshalln@tbeordefe tonortrundtoenterl
               lfom theMaster,offiœ rsœrAgenkssigningBills()lLadiflg                                 (A)anyplacewlderefevt)rf)repidemm areprevalen!of
               ofotherdocurnenl:orQthefwisecomplylngwlthQucb                                         IowhiehlheMastefrofficersandcrewbyIawarenot
               erders,aawe11a:from anyirfe ularityinlheVesspls  '                                    txmntlIQfthllfm theVes% l'
                                                                                                                              .
               papeTscff9roverr-af'
                                  r/qgflexls.TheOwncrsshallnot                                       (B)           .l< œ >.    * 4pymlG>o'ixfqnfoQJkilR
               beresgmsibW forslortag:.migltlre.mafks,nor1  0r                                       . . woeae.ajxjoyçxwoosjswja pjaj.ux
               Nume fotpiece:ofpacltagesznorf@rdamageloor                                            W1l11dTx'1W@.W.f.
                                                                                                                     mqGm.k'hf.dB'tm1hê..1i'h**n1.'
                                                                                                                                                  &.ar#i1'*'<
               claims(m cargoclmr.pdbybadslowagporomerwise.11                                        we#*4h&rn.Y.    TG ..
                                                                                                                         tha1.Dfde G> -Ver6<.w'ii'Nm'hn
               tt'eCharterershavereastm tol)edissatisfiedwiththe                                     aa.
                                                                                                       daœasx'z.
                                                                                                               o        '                                      j
             cortlzeloflheMax  Meforanyofficpf.1heOwnprls,on
             receivir/paflicularsofth@tornplainqprompllylo                                                      +              Ayo-        .
             iovestigalellMfm:tlef,afld,ilnecessalyandpractcable.                                    *@.1t*Dh'7<--em :kjBffcilvdarlgerote le.f               4t1*
             tomakeachKgeIntheappointments.                                                          1* 1-1.+..
                                                                                                              *:7M7+ N                                       l>emg
          1Q.Dlre tlonsandLogl                                                                       tttyzfm 413arltjzl:gvflaméjllkq
                                                                                                                                   zk
                                                                                                                                    ..j- >aTliteo-m*ap-lo.a
             TheChart*fersshallfurnish1heMaslefwilha1l                                            iiorwefBflflt-tlpe?l- 'm'i     'a'.''-'a
                                                                                                                                         ''%>'xUv'rnrlertrz'lret'h
             instrudionsandsaidngdiredicmsôtl  dtheMaslershall                                    llh6lll
                                                                                                        'msm
                                                                                                           ' 6x..tJ.;1fol-(< dlktM llofplhrmlghaaflkol,-jtltpg
             keeplullandcorreclklgsacreerysiyetotNeChaflefers                                     cratèserpchai '!lMylof-tth'lcwhafleffhqG.ï-.itiih-hkinl.
             orlhelrFgents,                                                                    15'Los:ofVel:vl
          11.SuspenslonofH1reetr.                                                                 Shouldth@VesselbaIostormissing.hirqshallcease
               (A/lntheeventofdrydocklngof(dhernecessary                                          from thedalewhenryhewasIosl.lfthedatepfIoss
               measurestomaintain,heefficiencyolItœ Vesse.              l                         cannotbqasteflaifjedhalfpireshallbepasdf/omthe
               ueflciencyofmencrOwnprs'stores.bfeakdownof                                         datetheVessqlwasIas,repoltedurltiltheçalculaled
               machinqry,tlamageR)hullofQtrkeracctenteither                                       dateofarrivalatlhedeslination.Anyhifepaldinadvance
               tlinderingorprevenjngthewofkingetI            heVesselaqd                             sballbeadjusledaccœfdlngly.
               ezmtit.hlf#lfl.ttyp.
                                  - rlllkln.twerjsy-fthtlf-cl>rmtmultvf/e ll%?                 15.Overtlm.
               nohireqhallt)epatdinresx ctofanylimeloslthereby                                    TheVesselshall$&        'rk.ueyandnighlifreqkllfeu.
               durirtgtheperie inwhichlheVerœ li:unabletopedorm                                   f-lhgrterIArregkçlng-   lz.çothcotstmdc'rtksvtweaEme
               lheser?teimmodiatelyfequired.Anyhkepmdin                                           Thg
               adkarr.eshallbeejtlste arvtnrdingly.                                                                ..
                                                                                                  d''bhn.*.x.ny..wm< *.1  k1h.1nA##1zk.rNtànoe.
                                                                                                                       ùe.'                   e.!hxiem.l14
               (e)InlheeventoftheVesselbeingdrivenintoportorlo                                       @MG4m1.e .
                                                                                                              $œ&t$Or+G +ew.
                                                                                                                           = bwwyt&1* '!> 6
             anchoragelhrougbstreu ntwealtler,tfadinglosheltw                                     (elT41*fh.e?t1**il4*'Jv4l66ellf)-arlbcl:xf2.
             harlxmr.s()rtoriv' 8r&œ'poflswM bafsorsulleringan                                 17.Llen
             acçident2 hercargo,an#detentlon()1theVesseland/or                                    TheOwnerslhallhavoal*nuponalIcarg@esand
             exlxnryesrasuditlgff= suchdetenlionshallbe1@rl/*                                     suyfreightsbûlprsingtotheTime-chaplerer:aqdany
             Charlerers'arm ente'zfr t!rydo .'.n'.-'m'ism.œ=4g:                                   IsillofLadipgfraighlfclrR1IclaifnsundermisGharleri
             expefeprltM' .ll>e./atlF@b#reaglm 91e lçheitheri:                                    and1h1,Cbarlerefsshallhav'q;tlienfm lbeVesselfora11
             ijwpjgaw aexwaky:..jorop..jyo..ljosu.'        ,rjt.                                  munevspaid lnadvanc/ andnotearned.
             fuyglfpfo .ofliteowrerm- rvtmls.f
          12.RespofulbllityandExemptlon                                                        1@.A lvage
             TheOwnersonl     yshallberespolwiNel()fdêlayin                                       &1lsalvagaRndaulstancetllnlhervesselsshallthefo?
             cjallvefyoflheVesRlorfordelayduringthecurrencynf                                        lh;Ownefs.andlb*Chaflerers'eqklalberlqfilalter
             theChartefandYrI()u (lrqamagetngthlhdsontoardk11                                        deduçtlf'gthelvsa%tqr':,pfficers'ançlçrew'spftm rlon
             sue,llielayorlos:basbeencauseöbywanlofdue                                               andallegalanUQtlnerqxperlse:irlçlu<ir!ghirepai:
             (jiligbnceon1hepartoftheOwnersç)(theifManagafin                                         unclerlhecharlqrfortimeIostinthesakaoe,alsofepalrs
             makingtheVessglleawofmyandfittedfqrIhevpyago                                            nfdamageandfueloilcœnumed.T/A Charterefsshall
             oranyotberpersonilactoromissionordefaultof!he                                           beboundW aIImeastlre:lakfm bytheOwnersinorder
             Owners(/rtheifManagere-Ttl+Dwneœ shldllnoltye                                           $0secuf:paymenlt)fsalvageIlntltolixits.ampurkl,
             f- se al                    ç'x'n'eupert'e4f@       -lniay                           19.Gublel
             ëxzholow ymoanHN woM u K.çauœ e#r lcue .               xy                               Tl3eCharlefer:shallha?elh:optionQfsubletting!h/
                                                                                                     Vessel.huztmcclSoUq4ne;s'arlx
                                                                                                                                 groval.nt):tobeurlfezas
                                                                                                                                                      '(Jmablv
               fotbeliabletorInssordamagqan:lngprresulling                                           wlt?thflk'tgivingduenotkeù()theOwners'buttheorkgical
               lrom slckes,Iockyoutsorstpppagppffestralntotlabou?                                    ChartefvrsshallaliO p femainresx fwiblettlthe                   ?77
               (e ude :H'%ti'wo'efrxAffiedpflf:-eprwlpw)whelherpartiad                               OwnersfctdueperfthrmônceQftheCharter.                           238
               orgen:fal.TheGharterersshallberesa nsiblefpr1ss                                 20.WarCclmwartlme1993*)                                               239
               Qrdamaqocaused* theVesselprtotheOwnefsby                                           (A)For1hepurpeseofthisaause,thewords:                              N0
               g+ sbcingIoadtz conlrarytothatermsoflheCl3arlef                                    (l)'Owners''shaëIrlciudelheshipowners.bareboat                     N!
               orb!lmloperorcarel eu bunkefingofS
                                                oacl
                                                   ing,Mawfng                                        chaderers.dism nantownafs.managersorother                       242
               ofd'sdlatgingolgtmdsorlmyQlberimpfopefor                                              operalorswhoarechargedwilhth/managemen!olme                     243
               negligenlactQnlheirpanorthatofflplztlv,
                                                     ikl
                                                       x-t3gew                                       Vesset.andIbeMaster:anll                                        244
               sefvanîs.
          13.Advances                                                                                (11)''WarRsks'shal
                                                                                                                      llncludeanywa;(whemeractualer                  215
             TheChprtereësorlheirAgnntsshallndvancetothe                                             Shrtmteried).ac!ofwar,civilwar.hostiljt*s,revoluton.            246
             Maslerdifrequifed.nK essaryfundsforordinary                                             rebellinn.civilcomrnntkmswarlikeopefaûons,thelaylng             247
             disbursementsforlhoVesselisacçouota,anygort                                             ()fmines(whetheractualc'rfepofledj,acls()4pirflcy.              248
             chargingonlyintereslatG-f
                                     xtïlhreelpercenl.p.a..sucb                                      ac:s()flcrforists.aç!$
                                                                                                                          ,()fhostildyQfmallcitw:(1am;194,           249
             advances                                                                                bloclladesfwhethefSmposedngainsl(111VeGgels0r                   22
          5* emtv-at*acompvterqenpsmte BALTIME9:39(ltwaed2X11WrnprkqtmsW pwsYfly*1R'MCO Anyè1$** @fxkqx)ntetleYnrmlldtecAprhyeethf
                                                                                                                                 e.m eveeqotaaylnf
                                                                                                                                                 zl
                                                                                                                                                  slillpn**4
          ele le>epm.;resttbd%6t4 t*edxç'reqlë'h<'â#retcer4ylltl*.**1
                                                                    #Kle1**(7$51,141811.*0> * G ë#tzi#@J4)Y B/MCO.SDJG rbuteslKetnAYbûr>nttn.TJa?>() *&T*> '*
          <G     asa4ewu:(
                         StsRrgrparve&N#tww qytw orkiml.'RIMCOappqs'eu(kx.tfrrell@nöt3GrorNxzlsrpa fatexlA u*mmt
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 21 of 44


                                                                                                             PART11
                                                                           ''
                                                                            BALTIQE1N9'
                                                                                      *UniformTime-
                                                                                                  charter(&srevlsed2*1)
              ImN rwefjselectlvetyO ains,vesselsotcertalnNagsor                                                       (111)$ocM plywlthtbetarmsQfRtlyrexlulppnç1the
              ownerrzfpporag:mM cerlaincargoeso;crewsor                                                               SeCtI
                                                                                                                          TW G@klnolsfehetlnde Niytlgns,anydifKtive:of
              oltlefwe tows- er).byanyperrmrl'bey'.telrGistof                                                         theEQKG R Communlly.the@flecllveoldef's()fany
              œ lifesdFoup.<y'theGovefnmenlotanystale                                                                 qttlerSupraqalf
                                                                                                                                    imaltm 8whichhM therigtq1@issup
              whlmxver,whth.inlh@rearefïablejudgementotllle                                                           aqdçivelhesameda.re withnational14wsaimedal
              Master@IINOrtheOwnefs.maybe(jafltpfpusorRre                                                             erlforcW thesamelowhifhlheOwnel:af*subject
              Iikelyo tm Qftpbtlx lYleftRqggrpusQ tllqVes&vl,her                                                      andlocbeyth:Qrdûf'landtl'rlfcbonsofthnsewhoafe
              came.Gewofothefperson:ontrardtheVessel.                                                                 ctlargedwjm tttetferiforcemeru'
                                                                                                                                                    .
              (B)TheVessel.untssIhew'
                                    ritlenc'lmsenloftbeOwnels                                                         (1v)q)divfrtandKisttlarf)oatank(ghi,rpoflllnycargrlof
              t* lg'ste laire .stlallnt)tboofdtredtoorrequlfedIII                                                     pantheteofwtlichmayrenderltloVessolhabteto
              continuetoorthfough.Imyport,place.areaorzone                                                            (xmfiscax niu ilcorllrabandcazrtof:
              (whethefotlardgrseaji(/rlmywal/fwttyorranal,where                                                       (v)tcldiveftftndcallatanyotherpofltoGhang:th:crew
              ttappearslhallheVossclihqrcarlp.creworother                                                             oranypaqse reoforothefrzerR ns(m boardtheVessel
              personsonboard*1)Vosxtinltlgroasonable                                                                  whenlhereisreasonlobfkevothaltkleymaytxfsublect
              ludgefkxmloflt3eMaslerand/orlheOwners.maybe.or                                                          tolntefnmenqimprislmmontorolhnrsiwlctlons.
              areIikelylobe,oxposthdloW arRsks.ShfmldSheVe:rycl                                                       (G)1finatcofdarkcewlthlhpsfrightlunde/thaforOolng
              tm wiltlirlanysuchplaceasafofesaid,whichonly                                                            provs
                                                                                                                          ilonsoflhlsClausf,Q!eOwf1efGGballrelus:to
              tmcomesdaqpfouspQet:llkqlylobeQr10become                                                                proctmdtlllbaIoadlngordiâcharglngports,oranyone
              dar*erous.aflefh*fentryintod.$hesh/lltm atIiberly                                                       ofmore œllhem.ttlhy shalllmmpdliltelklnform 1ha
              to laveit.                                                                                              Chartprers.Noca/goshallbildischargedal:ny
              (C)ThfjVemsplshallnottw requiredlobadconlraband                                                         allernativapodwilhoutfifstgivingtheCbarlqrersrmtlce
              =*0,ortopmu thr/tmilarlyblockade.whotherstdch                                                           oftheOwnerç'inttmtionlodor.oltndrequestinglbem
              bltmkadebeimN setlonal1Mtlssels.orklimx sed                                                             lonofrlinateasafqporlfotsutbdlscharge.Failingsuch
              selectfvelyinanywaywhatsoevefagainstvessolsof                                                           nominatiorkbytheChadererswlthm 18toursofth:
              reertainKaap Qrownetlhip.(>e tlinsltitrtaincargoes                                                      recelglotsuchnttk':afïdtequesl.thoOwnersmay
              orcrews> omefwiR hlhwrz- t' ,r,tg'l(hprchcee tlhan                                                      Jjschafgett* (/
                                                                                                                                    C/I)Qat3nysa.fefodofth@lfQwnchotca.
              areawheresheshallbesub/ct.()(àslkkelyy(>besubiect                                                       (i$)Iflncompliançewithanyofth0provismnsofsub.
              toaM ll/efent'sri
                              ghtofsearr.haniorO nftem tion.                                                          clatlses(B)to(G1ofthisClavseanghlng'Gdtmeornoî
              (D)(f)5t*(MrlersmakeflY warfisk:insufafmein                                                          öone.s' tfctlthallno$tm (sllf,mtfdJ1dovlalton,bu1:hall
              fespedoftl)eHullal'
                                t Mlmthlnl)a (#theVersselandthcfr                                                  t)ecofuqi:eredasdueIulhlment01ltltsCharlel.
              ottw Ifllereststèt
                               dtxj'rë.YTfolk'fnrte to,kh'
                                                         .ut)l                                                  21.Cancelling
              earnlfo antle lenlicn.mecfewarhdtheffProt6.Non                                                       Stout ttteVesxlnotbedeljvere4bytt1fldalqtntfalM
              andIndemtvtyR% sj,mldthepremumsafm/orcalts                                                           Ingog22.t/e  ' ChanefefsShezllovemeoptltmof
              lherefœ shalltw ferttieyfactptmt.                                                                    canO ring.!ftlleV'eqrelcanfmlt)ae lNefI)Ubyth8
              (11)Ittlw kllxfelwfrîofl()fsuch'nwranceshoufclrequire                                                cancejlingdate,th@Cbarlerer:slfrequtre ,shalldeclafQ
               paymenl()tpfemklmsand/orMlYtecause.pklfstlant                                                       m thin*8h'oursafterrocezvrrtçnoldcll> reofwhesher
               tomeC> tefefs'orders.theVessetiswfthln,()risdue                                                     tlegcancel(yrwriltakedetlveryof$hoVessel.
               toenterafldfemai                nmthlfl.anyareaofafea:w'hùchare
               speofledbysucbUrttlerwfïtersaqbelngsubjqctto                                                     2Z.gllputeRel/lutlon
               addltioflalpœmiklm:tmcausfQfWarRlsks,thensuch                                                     Lh (A).41%&Me'eke'n--u
                                                                                                                                      rplag.be.fltw/pf4ltt
                                                                                                                                                         Kfuby.3
                                                                                                                                                               .tG myile/roeqwx'
               pfemlumsand/orcallsshallt)erelmbursedbythe                                                             ac.
                                                                                                                        Gœ'd4- .-k*Erlgifr,tkk'iwvaiwlao 4gelMltev.ilrksmq
              Charter@fstotheOwnersatthqsarnet'mqm5,hqnpxt                                                            a..fntm.'inv nnnmlo jxjhzoJyayjlsxjgujg.     jjjj.ygjo jjjj
               pahymentofhireisclua.                                                                                  log'bllration Iotzmdonlo acecorvdanoowvlltlthe Aftm/atpon
               6;7!1iq?,Ll.
                          621:!)021!-j2k!1?$'llelfbiElllt-':'$1)lhkrîï
                                                                     1tlek:'
                                                                           %'f)
                                                                              '41.
                                                                                 ',!f':
                                                                                      6lr1î)rlr1t:ï(âr't'i            M weH <#e 3y+atule 4+ /<-4!wm .-..<>                           me 1
               fvrflrylNJ.   C!I& M,ft)l1..tsf;ll'l#!flytêv  cpIfltilkfpây'
                                                                          :C,41t/tflrl::lffr!()fflfyqe'               mn'aext.
                                                                                                                             K'w&sl.ltig.
                                                                                                                                        *wte l.1'$:GH - ytofyvp./11e43 'Io$llB
              fkolkttwhflt+ kflo 2?.!.:                        ..
                                                                17tfx
                                                                    'ft)Mtrm GharjerersIafxs            pn            w wprknnnmljjw cjauo
              thtltrb?)!n4pfestlnî/dwithChvfmfq'lrhstlfera                           x;(/ficiat                       T'hel4Nlralfïynlball.lw condlzcstmjknaointloanc.ewrlh
              vpuches.
              4EHiI4rtCOwe-.'-l-M'-x#ke4figt4p-t4mM+lt+ m'
                                                         f#14.4;                                                      ltet*fid< œ jlrm;d'tk4tatlàrw-AG64m li4m.Rm A)
              mp       4.o.#M1o.1#-.<,:Ie.an@.    a- .-.au</itxmaI                                                    T@;œ1> fY 4+t* 4- 'wG 1I'      tœa4ëtt4A17m
               w4uAG4g.r          .(#.+ 41gm1@.,e      m .11'
                                                            4)awbiA Is                                                pf ' Toevortlmmxceikd.
               ja
               f        sgf>-tlh-p-m-nn.''''''.41(4#B(jd4#.m >.fm #1efmrw                                             TtfITGfII:;.
                                                                                                                                 !PC.B  'to.thf- .arthlëalolt;yApaqy
               tlpt- Gl<l.
                         txmlm.lM'   ..x'
                                        4dd4ifm?llwaqoikryhali.le T44.                                                w;>% .o.ê<N'a.dioo*.G+N1fAtuA114;l1a11afzfwlim 46
              imbur-nello. lt.uè.rA.*ên2x-.
                                          (;..
                                             bylluiCllyfl-orlval1m3eafr.w                                             a:tmlll--kmd'%4latg     /-hl- t/i.ilotm wàfxhilmlhml-n-Nwim /
              lgng.al.(v
                       Y mus-paya%imlf/.1*i'          è+ dilfj:                                                       lo.l% .(>1l1i>rpi.  llylfo -ilAg.thtpt'   klt'
                                                                                                                                                                   wiêpiely1(yare lnl.lls
                                                                                                                      lynqN.
                                                                                                                           lyuaftklTlgtq
                                                                                                                                       àf.wèlhipl.lil.cvtiiepvlafTlayf:6'èl.It1?1(.#4(gi(+.f,r.d
              (0 TheVetkMlshallhavoIitmqyy                                                                            plakflg11%B1ktwillm * 144jlsaft/ilf/tcyr4&rytAqmft?jlO.              tl>r
              (Ijt0(mmgl:witba1tQfdltfs.(llfocsilms,fecom'
              alendatonsoflhdvitheas*deparlure,ilfrdval,rpules.                                                       giv- 4mtkce ttiatd-tialflol-e 4'       o wgmrdmq 14tiayB
              sailifp 'nçtotbgçtg'.K fls.t)fcalllstogpages,de tlnatltms..                                             pf>fm $e ...Is.lilp..(?$iqi4mpa!1y4$fk.t vs noléqyfxlpik!dikown
              cjschargeo'cafgo.oellvofy,orlnal4yottlefway                                                             aTtlrlrtktclr.4iTu39*1:l'iGtic*lt' ik)t4lkjtk4:  k+18tktyw4tlm ttltk
              o'halsoevef.whfhIvogfvf,pbylheGovernmerqoftfm                                                             : ' ' .f    :)K.i#w=e.1lvàvf-..
                                                                                                                                                      @!$y..
                                                                                                                                                           :A>%'>I44kf#kèoevjAgl.lip
              Nationurterwtmseflog!neVesselsajts,()foîtwl                                                             *:i>4 ' + +.1:4/0 4.1t* Toceklrequ'               mtAW arkwfoz#ke'
              Govefnmenltowhosnlawllhe0w47*0 arosublecl.or                                                            ;,r,T.11t2<,*.111544m%G p4f(@:.4d4<>,n14+.Arlo m -
              anyomerGovelnmem.te yoçgreugwhalsoeveracti  rk.l
              wtltlttte x kvef113cthmrmfcomplàancewlttlmejfchfdefs                                                    iycvrwtekrie'ky.Tt4@'.1#w1#T.#t'
                                                                                                                                                     if'
                                                                                                                                                       i)'G'
                                                                                                                                                           * (4lbdTéilk.M /I
                                                                                                                                                                           Jt,.A
              orelfecfxms;                                                                                                    -i
                                                                                                                      r,#k5iFN'..
                                                                                                                                G i.G)I$'+f)-tC'!'ç '
                                                                                                                                                    t'.
                                                                                                                                                      -'
                                                                                                                                                       1-tM#4<'
                                                                                                                                                              #(l.
                                                                                                                                                                 l- T14kihixi,km-lby
              (11)ocomglyw'ththeortler,çhrecytom:orrocom-                                                             iV$7li< *G1.
              mendatxmscfanywar(**.:uotferwlll4t:whohaveme                                                                       .Y l#p'
                                                                                                                                       & 4#'pf##> .)P*'.*314* % T* c%#!r1
              aumoritytog*01t1@samftundef$helerm:Qfth/waf                                                             a' riltng.ttwaivlpu)H 4>.
                                                                                                                                              1w* %p.1.op/ovw':
                                                                                                                                                              fjxforth*
              nsksinsurance;
          slwdcxur- tàarï>m awfq- œedisltTlhzqt:311tppkixz*zllltkzm pr/'œ tp.aoixvty/ BIIKO *%yywertvlert*Wtkmkhtf- fretm rrott*ç*dz?t:vwibk Iqevo'gq!417:rreilcalontee4J
          rrbe * ewp-pfpœ I*xfe *>dthewfwmtwlir
                                              zv.atdokparN'vxob t- *. qtol- etv alBdKC.Oappqmedto e rrentçnala tytIlC.$COR*%'.m1*:io1*49x/**4.:%'yqy*44,(R+4e gfeyAnu
          owlxxlpslzeu:t/olwqylivxe:txe-- t'
                                           wmlleollgiMo w'
                                                         eprve4tevrreqtap*Jmxlreqputer:a'*?1&?e4*:- -

                                                                                                                                                                                                   ..




                                                                                                                                                                                                        c/
                                                                                                                                                                                                        j
                                                                                                                                                                                                        ).
                                                                                                                                                                                                         t
                                                                                                                                                                                                         --
                                                                                                                                                                                                          .
                                                                                                                                                                                                          y/
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 22 of 44


                                                                                         PART 11
                                                        'BALTIRE1939'
                                                                    :Uniform '
                                                                             rime-
                                                                                 tharter(&srevlsed2*1)
                                                                                                     t)ecorkdklcledinr'uclràplar.eanulnacreoröancew4nsuch
              r1r,*r- whefeneqt/rlNeçtmrnnoranyK vnlqrtTk'rm
              l                                                                                      prcGxdtzreafe ons'ucbtemw asttw paaesmayagroe
             exceedsthesum ofUS$5t),(X)()(orstrtlotbersum as                                         or,inmeeventofeisagre*rnenl.asfnaythesetbyItïe
             tbeparl*sma#agrepàth*afbdfallonfhaplbflconducted                                        meötamf.
             InaccQrtjancemthlheLMM Sfna.ClatmsPrœeduro                                              (111)lftheolherparr/clogsno!agfeetomecllale.ltta!fact
             currenlalIhettmflwhonthearbllranonproceedlnçsare                                        maytyebfougt!ltolhealtentlonotmeTfibulalatz may
             commenced.                                                                              tpelakenmloaccounlbytheTrtbunalwhpoallocatlng
          *) (B)ThisChaflershalltxjgovefntxlb:andctmstttltyd$n                                       1t1/costsotmearsltratonasbetweonshflpartres.
             accordancewtthTltlfl9ollheUnltedStatesCodeanö                                           (lv)Ihemetatonshallnotatttlctmef/hlofelml)rparty
             theMari  llrnatawofthotlnitodStatesand anydspute                                        toseeksuch rpliefoftîhkosuchstdlpsasisconsier'
                                                                                                                                                  s
             arisi!N outofofSqconneclirm withthisCeonsraclshall                                      ryecessarytopotlmlitsfnturost.
             t)eraler/ûdIotllroopefxmsalN*w York.()nBlobe                                            (v)EiyherpaflymayadvisotheTribvnallha!theyhave
             agimintedbyûactlolïhtlpafliesheeeto.and*0lhlrdny                                        agfee:lomeulgtdon.'fhearbllrallonpfofitlljuroshall
             thetwosoGhosen;kheirtlecwionoryfmlofanytwoof                                            contmupuuringtheconduclof$11(tfnedlatgm bu1the
             thpm sballbefdnal.andfortt!epurposesofeqforcing                                         Ttibunalmaytfdkethefne:iatpnlimotabsoinloacctmf!t
             anyaward.judgementmayN)enleredonanawardby                                               whenw/ttlngthelimelablelorslfpslnthoivbitration.
             anycoul4)1comYlentjufisdiclion.Tlmprœeedings                                            (vI)Unles:otherwis/aQreedf)fspoclfiodlflthe
             shnlltxfcondudedinaccottltmcowilhlherulesofthe                                          medialionterms.eachparlysbaslbeardsownoosts
             KhcielyolMaritkfteArbitratœs.Inc.                                                       inmlrredintlw fnbdiattofhAndthopûditu &hûllshAfe
             Inçaseâwhef@fteitbûrlheçlalfïlnoranycounterclim                                         eqklallythemediatorYcths?afttxpenses.
             exceed:thesum ofUS$5Q.*0(()tstKholhar:um a5                                             (e11)Tlïemediationpflxzssshallb/wllhoutprejtlöice
             lheparesmayRgreeltht)arbitralionstheltlbeconduded                                       andconfidtmtialandnoinfofmationortkrtlmenls
             m arm re cqw'ittlltleSborttmedArbilralionPrtx4defe                                      disclosedctltiflgilshallberevealedl()lheTribunal
             oftlw SllcietyQfMaritimeAfbdralors.1M .culcenl(l1Q1e                                    excaptm lheexlenlthatmeyaredisce ableunder$t1/
              timewhen1* arRrlltionproceedl
                                          ng:arecœnmerme/.                                           1awarz gfGceöufegoverntngmearbisflàtlon.
          :.) tC1411*.(;13.
                          arlG.* t- fllw-ll4t
                                            I4t)8.,
                                                  % 4#74#
                                                        -';c.:i4t:>rl.%n                             (No'e:Fe imrtîes$/0t* DealvaY thalt/lt?fnedlalilm
             a- --nnn4:mk-ll- tplwtl(/t11.   - pl'x.''.
                                                      ''
                                                       .Tntèlknqt
                                                                /xvrly- cl                           proc'essmaynotnecelyarllytnterru;dtwnt:/Ji'
                                                                                                                                               nJ/SJ
             t'Yl#iihfkvlii< *-n*ny.4>4'ILN#@.a/$>N?4%m(W.G-ln                                       (E)jfEiox213InPaqjtfinotappropflalelytihedq3.sutl'
             GMmimlG wwdtblpmeclNl'se 1:3*1te?*l+;44!f11k>                                           fikldt;stl4.,5
                                                                                                                  11()f!,h1I;(;lat;t;tls'ln1I(1;)()1tr.t#h!l'
                                                                                                                                                            )..()(
                                                                                                                                                                 t!Jtk/)-.
                                                                                                                                                                         fj)1
                                                                                                     sballappl?'na11cmses.
             plixnGloelwppkt'
                            etèt.
                                e ptlêTe                                                             (A.(B)an',
                                                                                                              t(CIareaMematzva;fpl/caleêtttvrnatwe
             (D)NotwlthGtaride l'V (B)iw-lc.esatm e.thepart/G                                        agf@elm Wvb.w2.
             mayaçfeeatapyt= etofefefloma kabonanychffefenc.e                                   23.GerœralA**ra9@
             andlofdispulearlring(ltlt(hfoflaconneconwllhttlls                                     GexralAveraqesballbeseltfedaccordlnqtoYofk?'
             Ctlafle'.                                                                             An-erpBules.1994andanysubsequenlmoekftcatorl
             jnthe= eQfaçllimlemrospectçfwhxm arbtealllm                                           theseof.Hireshallnotcontfibute14GenefalAv6rage.
             >astxtenctmvnenceduodef4.
                                     A1&(B)i'
                                            :lv/Gjatm e.me
             tollllwingslmllappy-                                                               24.Commlsllon
             (I)Eimeriharsymayalémytg:eandtpcgntlm:totme                                           TheOwnersshallpay(tcommisso        lnatthoralestated
             eleçttofefertlAedispuyeorpartofthedspulelo                                            knBo:24to*1*partymentiooedinBrax244            113anyhire
             mediatkm byserviç' tlontheothorpimyodawrdtennokice                                    paidurderfheCharter.bul.inn.p    'f,.
                                                                                                                                       'ar...kèf- 11u411ls
             ftheeAe iationNotteehcallmgontheothefpartytoagree                                                .#
                                                                                                               '*l)v9&l1'
                                                                                                                        I*'
                                                                                                                          -iKRe1'.eiA*<*ftf.'9f''HnR'4ik@fG
             o meeœim,                                                                             andvarelsonablefeutorlhm4woik.1(thefullhlreisnot
             (11)TheQmerpartyshallthereoxnwsthin 14calendaf                                        pal:owingtobfeachtdChartefbynittlbfclfthegarties
             dayseffKeiptoltheMedlatiol!Noleeczmflrm that(hay                                        fhepartyliablatherefcrstlaltindemnifytheilrokers
              aqreetomtztatkm.inwhicbcasethepaftiesshall                                             againslmeirlossofcommissiorl.Shoutdthoparlies
             lherealtoragfeeameukeplorwishm aftlrlher14calendar                                      agreetocancelttleCharler,lhtlOwnorsfsballindemnlly
             dflys,tailinqwhk;hon1l1eapplfatlonofcltllefparlya                                       tl7eBrokarsagainstaflylossolcoromwslonbutInsueh
              mûdiatorwsllbeapm intedprompeybyth@Arbllration                                         casethecommlsstonnottfl(aceedtllebtokeragfl
              T'rlbunalClheTrlbunar)otsuchpetsonaslheTnbtlnal                                        ononeyear'shife.
              maydesignalef0fttmtpufposo.Themedlllllon$h1tl4


          z!.gD1-:'Ol).
                      !.
                       AuCt.Aflt7f':
                                   3.NCIUJ-J.
                                            SJ.I.
                                                ttIIOUGH (QNO iyk;.J.jR..J2t
          INC.LUSCYILt't)l%/E/  AI'I.F(iF-11.fJfi(,.
                                                   4..
                                                     *tIN(.
                                                          !tckfl:i)(Atafii?




          TN*tkxvzaml*âGytwut-ger-ate eAk4j       l zjs:$9pevr l.e D)3jlesrm rvate k)ylultxn4y(/QSVCO AayekseTtœ or4.::404toepfpr/ndrhd:lbecwwrl?:*41% 1.
                                                                                                                                                        A#:@N(/:nyrrokifcatvnAN
          rzk'xâ kyt-p'
                      ttsjtW, l@y1c)mislKT.vrm)rl,pt&k.s*rmtçppgGy+e *.1* l*KIo:1h/o'NmacBIKICO rog>'eö$+ 1* RM > 5te17COaçwfr.e nlrps.pty4hti:A/tm*3ykhs:.da!       N q@G##xreqs*
          clèue asae@maq'
                        !ttkscstw extmato mhnkp'
                                               etyAlnrzrBJMCOtvpr>eltowrrom arujrhw'zorrpu4e:()
                                                                                              .rer4'<<
                                                                                                     .rx wflv t


                                                                                                                                                                                     (z&.-
                                                                                                                                                                                      /
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 23 of 44



                          ADDITIONAL CLAUSES TO THE C/P DATED JANUARY 25.2010
                             M N CHRISTOFFER OLDENDORFFt.b.r.GENERAI.PIAR


            25.Sccurity
            Charterersshallcausc a tirstclass bank acceptable to Oumersto issuc an lrrevocable Standby Letter
            ofCredit,t%-standby L/C''),intheamountofUSD 2.500,000.00intàvorofOwncrs.
            The Standby I. 7C shallbe issued concurrently with the date ofthis Charterin accordance with the
            following îerm sofdrawdtnvn:
                   *   lssuingBank:Firstclassbankwithof-   ficesinM iamithatisacceptabletoOwners
                       Validity ofLettcrof?C'
                                            redit:5 yearsplus60 daysfrom the date ofissuance
                       Aggregateam ountoflrrevocableStandbyL/C:US$2,500,O00
                       Purpose:To secure paymentobligationsoftheCharterersto Owners
                       PartialDrawspennitled
                       Documenlsrequired fbrdrawdown eithcr:
                      * Non-paymentofCharterHire-Benef-     iciary'sdraû'(s)atsiglu drawn on (nameot-
                        isstling bank)accompanied by a slaîemcntsigned by someone purporting to be an
                          Officerofthe Beneticiary,cenifying thatthe Applicant,Comm odities& Nlinerals
                          Ilnterprise Ltd..hasno1paid CharterI-lire due on (duc date ofpayment)underthe
                          Charter Agreement between Gretchen Shipping Inc. and Commodhies s'
                                                                                           linerals
                          Entem riseLtd.'
                                        sor
                      .   Beneficiary'sdraftatsightdrawm on(namcofissuing bank)accompaniedbyacopy
                          ofan arbitration award againstthcApplicantand in favorofthc Bcneficiary
                      Lim itationsto amountsdrawn fornon-paymentofCharterI-lire:Beneflciary shallnotbe
                      ableto draw dovvnmorethanU5$769,230.90 in the firstyearoftheCharter.incrcasing
                      b)?2% in each succecding year,forreasonsofnon-paynwntofCharterHire fora period
                      of30 days afterthe ini tialdraw dosvn fornon-paynlento(-C'hartcrHirc.lfthe Applicant
                      has noteffected an amendment to the Standby I-/C orcaused a new Standby L/C to be
                      issued in l-
                                 avorofthe Beneficiary within the 3o-day period so as to once again provide
                      the Beneficiary with a totalofUS$2,500,000 in itsfavor in the form ofan Irrevocable
                       Standby Letter of Creditts),then the Beneficiary can draw down the fullamount
                       remaining underthe Letterof-Credit.
                       11-thc Ilcneficiary received noticc from the issuing bkm k thatthc Lcttcrof-Creditwillnot
                       be rttncwcd orisbeing cancelled.thentheBenef-     iciary shallbeableto draw down thefkll
                       am ountofthe Lettert.  '
                                              )1
                                               -Credit

            26.On arrivalatfirstloading portthe Vessel's holdsareto be clemn.dry and frcc from dustand in
            a11respeclsready to load a fullcargo.

            27.The Charterers to have the option ofredelivering the Vesseluncleanand Charterersto pay us3
            2500 lum psum with Iasthire
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 24 of 44



            22.OwnerstogivetheCharterers15/10/5/3/2daysapproximatenoticcand24hrsdel-          initeNoticeof
            dclivery. Forredelivery Cl m rterersare to give Owncrs 25 days notice ofredelivery with intended
            portrollowed by l5/10/5/3daysapproximalely Notice ofredelivery and4:/24 hrsdefinite Noticeo1-
            redelivery with l'
                             inalport.

            29. Owners and Charterers to share equal 50/50, time and expcnsc i   br delivery/on-hire and
            redelivery/off-hire sulwey. Reports shall be prepared and signcd by an independcnt sun/eyor
            appointedjointlyby Osvnersand Charterers.Surveyfecstobesharedcqually.

            30.Any dam agccaused by stevedoresduring the period ofthisCharterslallbe reported by the
            M asterto the Chal-terers ortheirAgents in writing witllin 24 hoursofthe occurrcnce oras soon as
            possiblc thcreafter,butlatestwhcn the damage could havc been discovered by the exercise ofdue
            diligencc.'l-he M astershalldo hisbestto obtain Nvritten acknow ledgmcntby the responsiblc parlies
            thatcaused the dam age,unlessthedamagehasbeen m adegood inthe meantime.
            Stevedoring damage aftbcting seaworthinessorthe propcrwork ofthe Vesseland/orherequipment
            shallbe repaired w hhoutdelay to the Vesselafter each occurrence in the Charterers'time and at
            lheirexpensc.
            *11damageswhich are to be repaired by Charterersand which arenotfbirwearand tearand do not
            ,

            affkctthe Vcssel's smaworthiness,are to rem ain forsubsequentrcpairwhen Vesselisto dock for
            Owners'accountso thatChartcrers pay the actualcostof    ?such repairs,butnottbr the time used,
            exceptwhen such tim eis beyondwhatOw-    nersrequireto complctctheirworks.

            31-The Chartcrcrs shallleave the Vesselin seaworthy condition and with cargo on board.safkly
            stowed to thc M asttr'ssatistkction between loading berth/ports and discharging bcrtlvports.Any
            expensesrcstllting thercfi-om shallbe for Charterers'accotmtand any time used shallcountas on-
            hiretimc.

            32.The Charterers have the privilegc of loading cargo on deck and on hatches attheir risk and
            expense in accordancc with good sea practiccs and with the pennissîblc cargo loading as per the
            shipbuildcr's.stability and visibility and to master'ssatislkction.Any deck cargo isalways
            subjecttotheMaster'sapprovalinrespectoftheVessel's
            seawonhiness.A 11Bills oflading concerning deck cargo to display a clausc,stating thatitisbcing
            carried ondeck'aîslîippers'orCharterers'risk(1
                                                         lsthecasemaybe)andrcsponsibility.Insurancctbr
            Deck Cargo m be fbrCharlerers'accoum

            33.W'atchnw n lbrthe Vessel,ifrequired by the M aster,to be forthe Owmers'account.unless itis
            compulsory to take watchm en f-
                                          rom the shore in which case the sam e are to bc forthe Charlerers'
            accountand samc to bcagrced/arranged directl
                                                       y with the Mastttr.



      .s )
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 25 of 44




                 34.Cargo to be always loaded,slowcd,carried and dischargcd in conlpliance with relevantlocal
                 regulationsand lN4O requirements.

                 35.TheVesselshallbecapable,atalltimesduling thecurrencyofthisCharler.ot       -sleamingasper
                 directions in good weatherconditions 1br the purpose ofthis Charter.Good weatherconditions are
                 to bedefined asweatherconditionsin windsspeedsnotexceeding Beautbrtfbrce4(four)and sea
                 DouglasStatc3tthreelsand withgoodvisibility.

                 36.A1Icargo to be loaded/carried and dgscharged underthe M aster'sstlpcrvision and in accordance
                 withlherequircmcntsoftheVessel'sstrengthand stabilityspccit ications.

                 37.Should the Vesselbeon hervoyagetovvardstheportofredelivery atthc time when paymentof
                 hire is due,Owmers and Charterers orthciragents shallconsider the cstimaled tim e necessary to
                 com plete the voyagewhen calculating thepaymentdue.

                 Nvhen the Vessel is redelivered any difference shall be refunded by the Owncrs or paid by the
                 Chartcrers. as m ay be reqtlired, less any Oumel
                                                                -s'expenses and actualbunkcrs remaining on re-
                 delivcry.

                 38.IntentionalIy leû'blank.

                 39.The Vesselto work nightand day/orweekend/holidays. il-requested by Charterers.and duly
                 rigged by crew atal1time as requested by the Charterers.AIlgearto be atthe Charterers'disposal
                 during loading and discharging theVesselto allow thecrew to work day and night.also to open and
                 close hatches,to rem ovc and replace beams and hatch boards or pontoons. where so t    ltted,as
                 required by theCharterers.
                 A1lopening/closing ot-hatchcsto be done by crew,wheneverrequired by Cbm-terers.1ftherulesaf
                 theportorlaborunionspreventthecrew from opcning orclosinghatches.removingandreplacing
                 bcamsand hatch boardsorpontoons,where so lstted,shorclaborto be paid by theCharterers.In the
                 eventofdisabled gcarorinsufficientpowerto operategear,the Ownersto pay fbrsuitablesubstitute
                 shoreengincls)andalso forany stcvedoresstandby'timeoccasionedthcrcbybutlimitcdtooneshift,
                 Hire to bc rcduced proportionally to the totalnumberof working halchcs.foral1time the gearis
                 unavailableducto tlisability orlossofpower.

                 40.lntentionally leftblank'.




      u   '-.-
                  ('
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 26 of 44



            41.OwnersshalIprovideChartererswith sevendaysnoticeto requestfuelsupply from the
            Charterers.TheChîu-terersshallsupply bunkersofa quality suitable fbrburning intheVessel'
                                                                                                   s
            enginesand auxiliaries8
                                  m dwhichconform totheVessel'sfuelspecif
                                                                        scationts).
            The (.
                 )wners reserve the rightto make a claim againstthe Charterers forany damage to the main
            engines orlht!ausiliaries caused by the usc of unsuitable fuels or fuels notcomplying wil
                                                                                                    .h t
                                                                                                       he
            agreed spccilscationts).Additionally,ifbunkerfuels supplied do notconfbrm with the mutually
            agreed spcciI'icationts) or otherwise prove unsuitable for bunping in the Vessel's engines or
            auxiliarics, the Owners shall not be held rcsponsible tbr any reduction in the Vessel's speed,
            perlbrmance and/orincreased bunkerconsum ption,norforany
            tim eîostand/orotberconsequences.

            Mastcr/chief Engineer to satisf: themselves priorto the commencementofbunkering with the
            quality to be supplied and to alwaysretain 1(one)samplc on board forveriGcation. Any quality
            claims of substandard fuelto be notified to bul  lker supplier and Charterers within 72hrs afkr
            receiving the laboratory rcsultsofbunkering othenvisc any clailn to be void.
            Allbunkersto be delivered with clearacknowlcdgcm cntofthe bunkering company thatthebunk-ers
            are ordered and are fortheaccountof-Chancrers, M asterwilllogallbunkersreceiptsaccordingly,

            ChartererstopresenlOwnerswithevidence(swiftadvices)ofpaymentsforal1bunkers.

            42.Intcnlionally let
                               '
                               tblank
            43.The Charterers m ay dcduct tiom the m onthly hire any am ountdisbursed fbrOwners'account
            and supported by vouchersornecessary proof.The Charterers may deductfroln the lastpaymentof
            hire the value ol-bunkersestimated to be on board atredelivery and estimated expensesincurred by
            the Charterers fbr the Owners'account,for which,howcvcr.vouchers have notyet reached the
            Charterersforsubmission totheOwnersprovidedsuchexpenscswcrepaidonbehalfoftheONvners
            with the Owncrs'priorapproval.

            44.Intentionally leftblank

            45.The Owners warrantthatthe Vesselshallalways be salk in ballastwithout solid ballastbeing
            required.Thc Vesselshall com ply with any local,nationalor internationalregulations regarding
            watcr pollution. The Vessel also to possess and carry on board a certificate ot- l'   inancial
            responsibility(oilpollution).

            46.The M aster,it
                            -requested to do so by Chartcrers,theiragentsorsupercargosisto sign Charterers'
            Billofl-ading fbrcargo aspresented inconformity wîth Mate'sreceiptswithoutprejudice to this
            Charter.Masterand Ownerscanauthorizc Chal
                                                    -terersortheiragentsto sign I)ill(s)ofLading on
            Charterers' bel
                          m lf in confbrmity with M ate's receipts.Owners/M aster to allow discharge of thc
                 l
              /-
             l
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 27 of 44



            cargo withoutpresentation ofBill(s)ofLading againsta Lettcroflndemnity as perOwners'P+I
            club standard wording whieh to be signed by Charterers.Charterersassum iag fkllliability t
                                                                                                     -orsuch
            discharge.
            The cargo willbedischarged in thc custody ofthe Charterers'agenls,the portauthoritiesorcustoms
            offscials,asthe custom of
                                    'theportmay beand itisthey who willeffectactualdelivery ofthe cargo.
            Should any cargo Receivere illof Lading holder sue the Ownersfor non-delivery to them ofany
            cargo forreason oftlw cargo having bten delivered to a party notentitled thcrcto,Charterers will
            defend such proceeding and indemnify Ownersagainstal1lossesand consequences.
            Forchange ofdcstination smne procedure to be followed with Lettcr ot*Indemnity as per Owncrs'
            17+1club wording,signed by Charterers.

            47.Allretkrenccsto timcareunderstoodto bein GMT.

            48.Thc Chartercrs to have fulluse ofVesselradiofrl-x/f-
                                                                  'AX/M ailcomm unication.Oumers will
            arrange directe-mailtransferbetween Vesseland Chanerers.Chancrers to pay forsuch usage per
            30days(month)prorataandtobepaidwithVessel'
                                                     shire.


            49. Trading always within I.NV.L.. always atloat via safe ports, satk bcrths. safe anchorages
            excluding StLaurence.Cuba(exceptwithUS LicensedcargoesorifUS banhasbeen lihed againsl
            Cuba.Charterers warrant thatiftrading to Cuba under these conditions,Vesselwillnotbe black
            listed in the US Itnd Vesselredelivered free ofUSA ban),Israel,Iraq.l-ibya,lvcbanon.Cabinda,
            Amazon River(butBelem and
            ViladoCondcallowed).OrinocoRivertradepermitted howeverdeepseapilotto beforCharterers'
            accotlnt.Eritrca,somalia.GulfofAden,Nigeria,Sierra Leone,Pakistan,M agellan Strait,Cape l-lorn
            Transiting,I-ludson Bay,Turklsh occupied Cyprus,Syria,Somaliaa North Korea, Pacit   lc coastof
            Rtlssia.any warrisk area and any warlike zonesin any country wherc the tJ.N,dccidesto boycotlor
            ban the tradc,no direct trading between China and Taiwan and betwuen Turkey and Cyprus,
            M indanao,between thcportsofPollocHarbourand M atiincl.
            Charterers shallhavc the option to brcach ITVL 1/7/76 and Extra W ar Risks Listed Arekls ofJoint
            W ar Commiuee I1ull,svar.Strikes.Tcrrorism and Related perils,butonly atïerreceiving Owner's
            prior conlsrmation/agrcement. Charterers shall reimburse Owners any extra insurance premium
            incurred.

            On completion of discharge ofcargo atany portcalled under this Charter- Chanerers to arrange
            Vessel'sdepanurew ithoutdelay.
            Chartcrcrsundcrtake to hold Ownershanmlessagainstany claim which may arise by the reccivers-
            side orany thîrd partics including custom s ot
                                                         -
                                                         fices and /or Iocalcourtprocedures l
                                                                                            brshortlanded



               (1
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 28 of 44



            cargo,dctcntiol)and/orarrestthereot
                                              )bankguaran:ees,and/ordirectpaynlcntoftheclaimedamount
            to receivers.Vesselto remain alwayson-hire.

            50.AIltaxesand dueson the Vesseland/orcargo and on Chartcrers'hire and on freightallofwhich
            arising lkom cargocscanied to portsvisited undurthe Chartershallbc forCharterers'Account.


            51vchamberofshipping nuclearclauseand ISPS/M TSA clause tbrT/C 2005 to be incorporated in
            this Charter. AlIBills of Lading issued under this Charter lo contain Paramountclause.Both-to-
            Blam e Collision clause.GeneralAverageclause,New Jason Clausc and W arRisk Clause. General
            average.if any to bu settled in accordance witll York/A.ntwerp rulcs 1994.Charterhire shallnot
            Contl'
                 ibtlte to gcnoralaverage.

            52.Charterers are to supply Owners with fu11style ofagents at ports ofcalland straits before
            Vessel'sarrival.


            53-A11pilotagels)expensestobeforCharterers'account.

            54.From the date of coming into forcc ofthe internationalsalkty managemcnt(lSM)code in
            relation to lhc Vesseland thereafter during the currency ofthis Chancr.thc Owners shallprocure
            that both the Vesseland the company (as defined by the lSM code) shall comply with the
            requirements()fthe ISM code.

             55.CLA USE PARAMOUNT
             CIaAIJSE PARAM OUNT: THIS BII-L OI7LADING SHALL BE DEEM ED TO INCORPORATE
            ANI) BE SUBJECT '1*   0 'I'l'1E CARRIAGE OF GOODS BY SEA AC'I-OF TI1E UNITED STATES
             OF AM ERICA AN17 THE RULES CONTAINE-D IN Tl'IE SCI            -IEDU LE ANNEXED T0 TI-IE ACT
             EXCEPT THAT W I-IEN A CARIUAGE OF GOODS BY SEA ACT ()R ORDINAN CE OR
             STATUTE OF A SIM ILAR NATURE TO TI-IE 'EINTERNATIONAI. CONVENTION FOR THE
             UNIFICATION OF CERTAIN RULES RELATING TO BILLS O1                       2 LADING'' DATED AT
             BRUSSELS,AUGUST, 1924,IS ADOPTED AND COM ES INTO EIVFECT IN VENEZUE-LA
            'FHIS BlI..Iv Ol7 LADIN G SHALL BE SUBJECT TO SUCI-I AC'l' O1t ORDINANCE OR
             STATUTE AND RULES THERETO ANIN EXED AND W I-IICHEVER IS Tl                      'IE APPLICABLE
            ACT ORDINANCE. STATUTI! AN D RULES IS HEREm AFTER CALIZED THE CARRIAGE
            OF GOODS BY SEA ACT.THE VESSEI-ILIER OW NERS.CI                  -IARTERERS,OPERN I'     O RS AND
             M ASTER SHALL EACI-IBE INCLUDED IN '         l-l
                                                            -IE TERM **fJARItI1.  21:''AS tJSIIl7 IN THE BII.l-
             0F LADING. A-l' ALI. '     I-I51F.S NVI
                                                   -IEN CARGO IS IN THE CARRIEIt-S CUSTODY. THE
             CARRIER Sl'  IALI- BE IïNTITLED 1-O ALL RIGHTS AND IM M tJNI'I-II.           NIS AFFOlkDED TO
             CARRIERS I)Y -   1*1
                                -11
                                  !
                                  . CAIt1k1AGI! OF GOODS BY SEA ACT AND BY ANY O'FHER
             APPLICABLE STATUTE OI          t RUI-E OF LAW FO R TI-IE -1'1M 1!BEING IN FORCE,ANYTHING
             HEREIN -1'0 '1*1lE CONTRARY NOTW ITHSTANDING. 'I-l'IE CARRIER SHA LL NOT BE



     t.,
       d--('
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 29 of 44



            LIABLE IN ANY CA PACITY W HATEVER FOR ANY DELA YJ NON -DELIVERY. OR
            M ISDELIVERY OR LO SS OF OR DAM AGE TO THE CARGO OCCURRINO W i41LE TI'1E
            CARGO IS NOT IN THE CUSTODY OF Tl1E CARRIER.THE CARRIER SHALL HAVE THE
            LIBERTY TO COM PLY W I'lTI AN Y ORDERS OR DIRECTION S OF ANY GOVERN M ENT
            OR OF AN Y PERSON PUItPOII'I   'ING 'FO ACT W ITH THE AUTHORITY OF ANY
            GOVERNM ENT.
             56.Generalaverage
             GENERAL AVERAGE SHALL BE ADJUSTED,S'
                                                IX
                                                 A -I'ED AND SE'IMI'
                                                                   LIID ACCORDING TO
             TI-IE YORK-ANTW ERP RULES,1974.
             57.New Jason Clause
            IN THE EVENT OF ACCIDENX DANGER,DAMAGE OR DISASTER BEFORE OR AFTER
            COM M ENCEM ENT OF THE VOYAGE RESULTING FROM ANY CAUSE W HATSOEVER,
            W HETHER DU E TO NEGLIGENCE OR NOT, FOR W HICH SHIPPER, CONSIGNEES OR
            ORJNERS OF Tl. IE GOODS SHALL CONTRIBUTE W ITH THE OW NER IN GENERAI.
            AVEIG GE 1'O '14113 PAYM ENT OF ANY SACRIFICES, LOSSES OR EXPEN SES OI7 A
            GEN ERAL AVERAGE NATURE THAT M AY BE M ADE OR INCURRED AND SHALL PAY
            SALVAGE AN D SPECIAL CHARGES INCURRED IN RESPECT OF THE GOODS.IF A
            SALVING VESSEL IS OW N ED OR OPERATED BY THE OW NER, SALVAGE SHALI,BE
            PAID FOR AS FULLY AS IF SUCI'  I SALVING VESSEL OR VESSELS BELONGED TO
            STRANGERS.SUCI'IDEPOSIT AS THE OW NER OR ITS AGENTS M AY DEEM SUFFICIENT
            7'
             0 COVER THE ESTIM ATED CONTRIBUTION OF THE GOODS AND ANY SAI,VAGE
             AND SPECIAL CHARGES THEREON SHALL,IF REQUIRED,BE MADE BY Tl'
                                                                        IE GOODS,
             SHIPPERS,CONSIGNEES OR ONVNERS O17Tl'
                                                 IE GOODS TO OW NER BEFORE DELIVERY.
            58.Both-to-Blame Collision Clause
            IF 'rI'IE VESSEL COM ES INTO COLLISION W ITH AN OTI-IER VESSEL AS A RESULT OF
            TI-IE NEGLIGENCE OF THE OTI-IER VESSEL AND ANY ACX NEGLECT OR DEFAULT OF
            THE MASTEK MAIUNER,PILOT OR TI4E SERVANTS OF 'FI'IE VESSEL OR OWNERS IN
            THE N AVIGATION OR IN Tl-lE M ANAGEM ENT OF THE VESSEL,THE OW NERS OF THE
            GOODS CARRIED HEREUN DER W ILL INDEMN IFY T14E VESSEL OIt OW NERS AGAINST
            ALL LOSS OR LIABII-ITY TO THE OTHER OR NON -CARRYING VESSEL OR IIER
            ONVNERS INSOFAR AS SUCH I.OSS OR LIABILITY REPRESENTS LOSS OF,OR DAM AGE
            TO, O R ANY CLAIM W HATSOEVER OF THE OW NERS OF SAID GOODS, PAID OR
            PAYABLE BY TI-IE OTI-IER O I
                                       t NON-CARRYING VESSEL OR I4ER OW NERS,AS PART OF
            I'
             H EIR CLA IM AGAIN ST THE CARRYING VESSEL OR OSVNER. THE FOREGOING
            PROVISION SHA LL ALSO APPLY W LIERE TI'1E OW NERS, OPERATORS OR THOSE IN
            CI'IARGE OI7 THE VESSEL OR OBJECTS OTI   -IER THAN OR IN ADDITION TO T1' II!
            COLLIDING VESSELS OR OBJECTS ARE AT FAU LT IN RESPECT OF A COLLISION OR
            CONTACT




             Y
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 30 of 44



            60.BulkCarrierSalkty Clause
            (a)TheChartercrsshallinstructtheterminaloperatorsorlhcirreprescntativesloco-operalewiththc
            Master in com pleting the IM O SI-IIP/SHORE SAFETY CI-IECKLIST antlshallarrange a11carg
                                                                                                  .o
            operations strictly in accordance with theguidelinessetouttherein.

            (b) ln addition to the above and notwithstanding any provision in this Chaner in respectto
            loading/discharging rates.îhe Charterers shallinstructthe tenninaloperators to load/discharge the
            Vesselin accordal   w e with the loading/
            discharging plan,which shallbe approved by the M asterwith due rcgard to thc Vessel'sdraught,
            trim .stability.stressorany otherfactorwhich may aftkctthc safbty oftheVesscl.

            (c)Atany time during cargo operationsthe Mastermay,ifhfldeems itnecessary forreasonsof
            safcty ofthc Vcssel.instructthetcrm inaloperatorsorthcirrepresuntativesto slow down orstopthe
            Ioading ordischarging.

            (d)ComplianccwiththeprovisionsofthisClauseshallnotaffectthccountingoflaytime

            6l.IntentionalIy lcltblank.
            62.lntentionally leftblank.
            63.lntentionally leftblank.
            64.Intentionally Ieftblank.
            65.Ownershavctherightto selltheVesseland/orchange managementoftheVesseland/orchange
            her name and/or her flag at any time during the Charter.Owners may also transferthe rem aining
            period of thc Charter to new Owners/Managers subject to Charterers' approval of new
            Osvners/M anagers which approvalshallnotbeunreasonably withheld.
            66. The erew to clcan holds when and where required by Chartcrers providcd port regulations
            pel-mit. Thc crew to receive a lum psum bontls paym ent of USD 2.500 per cleaning lbr this.
            Otherwiseshorc labourto bc employed forCharterers'account.
            67.Ship to Ship 'l'ransferClause fbrTime CharterParties
            (a)The CharterersshallhavetherighttoordertheVesseltoconductshipto ship cargo operatiors.
            i
            ncluding the use of barges.Al1such ship to ship transfers shallbe atthe Charterers'risk,cost,
            expensc and time.

            (b) -
                I1)e Charterers shalldirectthe Vesselto a safe area forthe conductol
                                                                                   -such ship to ship
            operationswhere lhe Vesselcan safely proceed to,1ie and tlepartfrom.always afloat.butalways
            subjcctto theM aster'sapproval.The Ownersshallonly providcadcquate fendering.securingand
            mooring cquipmcnt.to the satisfaction oftheM aster.



      > /
        ,
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 31 of 44



             (c)The Chartercrsshallobtain l
                                          my anda1Irclevantpermissionsfrom properauthoritieslo perform
             ship to ship opcrations and such operations shallbe canied outin conformity with bestindtlstry
             practice.


            (d)lf,atany time,tht Masterconsidersthatthe operationsare,ormay become,unsatk,he may
             orderlhem to be suspendcd ordiscontinued.In eithereventtheM astershallbave the rightlo order
            '
             theothervesselaway from theVessclorto remove the Vessel.


            (e)Ownersshallprovideadditionalpremium quotation,ifany,priortothcShiptoShip Operations,
            subjectto Charterers'approval. lf the Oumersare required lo extend theirexisting insurance
            policiesto covership to ship operations orincurany other additionalcost/expense.the Chalerers
            shallreimburse the Ownersforany additionalprem ium orcost/expense incurrcd.
            (1
             )T0 the extentnotcovered by Owners'insurancc,the Charterers shilindemnify the Owners
            againstany and allconsequencesarising outofthe ship to ship operations including butnotlimited
            to damageto the Vesseland othcrcostsand expensesincun'  ed asa resultofsuch damage,including
            any loss ofhire;damage to orclaims arising from other alongside vessels,equipmem.or barges;
            lossofordalnageto cargo',and pollution.


            68.Notices
            Unless otherwise expressly provided for in the Charter,any notice, request or demand by the
            Owners orthe Charterersshallbe given in writing in English and shallbe deemed to be sum cicntly
            givenifdelivercd by hand orby sendingthesamebyregistered pogt(postagepaid)ordeliveringit
            to orby sending itby fax to the addressorfax numbersofthe party concerned assetoutbelow.

                          Owners:
                          Gretchen Shipping,lnc.
                          C/o Kyma Ship M anagementInc
                          1015 NorthAmerica W ay- Suite #128
                          M iami
                          Florida33132
                          USA
                          M r.LambrosKatsoufis- President
                          Telephone: +1 305 376 8605
                          Facsimile'
                                   . +1305 376 4375
                          e-mail:lkatsoufis@ kyrnaship-com
                   (b)    Charterers'
                                    .
                          CommoditiesM ineralsEntelmrise,Ltd.
                          5O1BrickellKey Dr-.Suite 502
                          M ianli,FL 33l31
                          M r.Tyronc Serrao


                y
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 32 of 44



                          l'hone:+l.305.3750632
                          Fax:+ 1.30o  -.37a -0634
                          I'
                           în'
                             jt'
                               t'
                                il'ts??.
                                       f.
                                        :-1
                                          '
                                          tk-1lql
                                                ..
                                                 '
                                                 v:b)lT'

            69.Confidentiality
            Forthe duration ofthe Charter.O'  wnersand Charterers willkeep in strictconfidence and willnot
            disclose any confidentialorproprietary infonnation relating to the Charter.to any person orentity.
            or l
               nakc use ofany such confidentialor proprietary information for its own purposcs or for the
            benefitofany pcrson orentit y,exceptasmay be necessary in thc ortlillary course ofperfbnning its
            respective dutiesmpursuantto the Charter.
            FO1t-1-1112
                      #O W N EltS                          FOR TI
                                                                ZIE CHARTERERS
                                                                                 'x
                                                                            $'
                                                                       /? ..
                                                                           e.
                                                                       /'   z.>*
                                                                            .



                                                                  ,. , ag-zs- go
               3zcv                                             /p

               O'V W '
                     ,,,X .jY'
                             /
                             ',/,.,'JL/x..




      L1.--'
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 33 of 44




  IRREVOCABLE LEU ER O F CREDIT NO 63656745
                                     .



  BENEFICIARY:
  GRETCHEN SHIPPING INC.
  C/O KYMA SHIP MANAG EMENT INC.
  1801 S W .3RD AVENUE,SUITE 200
  M IAM I,FL 33129

  APPLICANT:
  COM MO DITIES AND M INERALS ENTERPRISE LTD.
  501 BRICKELL KEY DRIVE,SUITE 502
  M IAMI,FL 33131

  AMOUNT:USD $2,500,000.00 (USD > 0 MILLION FIVE HUNDRED THOUSAND AND
  00/100)
  DATE O F ISSUE: JANUARY 28,2011
  DATE AND PLACE O F EXPIRY:JANUARY 28,2012,AT THE O FFICE OF O UR SERVICER,
  CITICO RP NO RTH AM ERICA,INC.,3800 CITIBANK CENTER,BUILDING B,3RD FLOOR,
  TAM PA,FL 33610

  W E HEREBY ISSUE OUR IRREVOCABLE STANDBY LEU ER O F CREDIT NO.63656745 IN
  FAVOR O F GRETCHEN SHIPPING INC.FO R AN AGGREGATE SUM NOT TO EXCEED USD
  $2:5.
      00 0Q0.0Q (TW 0 M ILLION FIVE HUNDRED THOUSAND AND 00/100 UNITED STATES
  DOLLARS)(THE 'FACE AMOUNT'      ').THIS LETTER OF CREDIT IS AVAILABLE BY YOUR
  DRAFTIS)AT SIGHT DRAW N ON US MENTIONING OUR LEU ER OF CREDIT NUMBER
  INDICATED ABOVE AND ACCOM PANIED BY:

      DRAW ING FOR INDIVIDUAL CHARTER HIRE

      1.1 A COPY O F A G RETCHEN SHIPPING INC.INVOICE FOR CHARTER HIRE
          MARKED ''UNPAID''.

      2.1. BENEFIC I
                   A RY'S CERTIFICATE PURPORTEDLY SIG NED BY TW O AUTHO RIZED
           O FFICERS OF GRETCHEN SHIPPING INC.?CERTIFYING THAT THE
           APPLICANT ,COM M ODITIES AND M INERALS ENTERPRISE LTD .,HAS NOT
           PAID CHARTER HIREaDUE ON                (INSERT DUE DATE OF PAYMENT)
           UNDER THE CHARTER AG REEM ENT BETW EEN GRETCHEN SHIPPING lNC
           AND COM M ODITIES AND M INERALS ENTERPRISE LTD.;
      OR

  B) ARBITRATION AW ARD DRAW ING
      1.1. A COPY O F AN ARBITRATIO N AW ARD AGAINST CO MM O DITIES AND
           M INERA LS ENTERPRISE LTD.AND IN FAVOR O F GRETCHEN SHIPPING INC.
      2.1. BENEFICIARY'S CERTIFICATE PURPORTEDLY SIG NED BY > 0 AUTHORIZED
           OFFICERS OF G RETCHEN SHIPPING INC ,ACERTIFYING THAT THE
           BENEFICIARY NAM ED IN CITIBANK N.A.LETTER O F CREDIT NO .63656745
                                 1       EXHIBIT                                  .-4M-
                                                                        sr
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 34 of 44




            HAS W O N AN ARBITRATIO N AW ARD AGAINST THE APPLICANT,
            COMMODITIES AND MINERALS LTDSON (DATE OFAW ARD)PURSUANT TO
            DISPUTE RESO LUTIO N PROSCRIBED UNDER THE CHARTER AGREEM ENT
            BETW EEN G RETCHEN SHIPPING INC.AND CO M MO DITIES AND M INERALS
            ENTERPRISE LTD.

       OR

  C)DRAW INGS FOR NON-EXTENSION OF EXPIRY DATE
            BENEFICIARY'S STATEMENT PURPO RTEDLY SIG NED BY 7W 0 AUTHORIZED
            O
            ISFFICERS
               DUE ANDOPAYABL
                        F G RETCHEN SHIPPI
                               ETO BENEF  NG IN F.STATI
                                         IC    .      NG ''
                                                          THEAMOUNTCLAIMED
                                           IARY BECAUSE CITIBANK N.A.ELECTED
            NOT TO EXTEND THE EXPIRATIO N DATE OF THEIR STANDBY LEU ER OF
            CREDIT NO .63656745AND COMM ODITIES AND M INERALS ENTERPRISE LTD
            HAVE FAILED TO ESTABLISH A NEW STANDBY LETTER OF CREDIT IN THE
            SAM E FO RM AND FACE AM OUNT W ITH ANOTHER FIRST CLASS INSTITUTION
            ACCEPTABLE TO BENEFICIARY 30 DAYS PRIOR TO THE EXPIRATION DATE
            O F THIS LEU ER OF CREDIT.''
      OR

  D)DRAW ING FOR NON-REINSTATEMENT OF THE AVAILABLE AMOUNT OF LEU ER OF
  CREDIT

            BENEFICIARY'S STATEM ENT PURPO RTEDLY SIGNED BY TW O AUTHORIZED
            OFFICERS OFGRETCHEN SHIPPING INC.CERTIFYING THAT (I)THERE HAVE
            BEEN 2 CONSECUTIVE DRAW S UNDER THE LEU ER OF CREDIT AND (11)THE
            LETTER O F CREDIT IS NOT REINSTATED TO THE FACE AM OUNT OF LEU ER
            O F CREDIT.

     ADDITIO NAL CO NDITIO NS
     PARTIAL DRAW ING S UNDER THIS LEU ER OF CREDIT ARE ALLOW EDSHOW EVER,
     THE AVAILABLE AM O UNT UNDER THIS LEU ER O F CREDIT W ILL BE THE FACE
     AM OUNT DECREASED BY ANY PAYM ENTS MADE UNDER THIS LETTER OF CREDIT
     PLUS ANY AM OUNT O F INCREASE MADE BY AN AM ENDMENT,

     SUCH DRAW INGS FOR INDIVIDUAL CHARTER HIRE MAY NOT BE MADE W ITHIN 15
     CALENDAR DAYS FRO M ANY PREVIOUS DRAW ING DATE.

     DRAW INGIS)AS REQUESTED UNDER B)OR C)OR D)OF THIS LETTER OF CREDIT
     MAY BE MADE FOR THE THEN AVAILA BLE AM O UNT UNDER THIS LEU ER OF
     CREDIT.
     IT IS A CO NDITION O F THIS STANDBY LETTER OF CREDIT THAT ITS EXPIRY DATE
     SHALL BE AUTOMATICALLY EXTENDED,W ITHOUT AMENDMENX FOR ONE (1)YEAR
     PERIODS FROM THE PRESENT O R ANY FUTURE EXPIRATIO N DATE,NOT BEYO ND
     lTS FINAL EXPIRATIO N DATE O F APRIL 12: 2015 UNLESS W E SHALL NO TIFY
                                         .
     BENEFICIARY AT LEAST 60 DAYS PRIOR TO SUCH EXPIRATIO N DATE,BY COURIER,

                                                                           M -.'i-
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 35 of 44




        THAT W E HAVE ELECTED NOT TO EXTEND EXPIRY DATE OF THIS LEU ER OF
        CREDIT FOR ANY SUCH ADDITIO NAL PERIOD      .




        THIS LEU ER OF CREDIT W ILLTERMINATE ON EARLIER OF (l)FINAL DRAW ING
        REDUCING THE AMOUNT OF LEU ER OF CREDIT TO ZERO OR (11) JANUARY 28,
        2012 O R ANY AUTOM ATICALLY EXTENDED EXPIRY DATE.
        BANKING CHARGES OTHER THAN THE ISSUING BANK ARE FO R THE
        BENEFICIARY'S ACCO UNT.
        W E HEREBY AGREE W ITH YOU THAT DRAFTS DRAW N IN COM PLI A NCE W ITH THE
        TERMS AND CO NDITIONS OF THIS CREDIT W ILL BE DULY HO NORED O N DUE
        PRESENTATIO N IF PRESENTED O N OR BEFORE THE EXPIRATION DATE OR ANY
        AUTOMATICALL EXTENDED EXPIRY DATE.

        UPON RECEIPT O F DOCUM ENTS IN ORDER,W E W ILL PAY IN ACCORDANCE W ITH
        YOUR INSTRUCTIO NS.
        EXCEPT AS FAR AS OTHERW ISE EXPRESSLY STATED HEREIN , THIS STANDBY IS
        SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (''ISP98'')uINTERNATIONAL
                                                                     ..
        CHAM BER O F COM M ERCE PUBLICATION NO .
        ADDRESSED BYTHEISP98 SHALL BE GOVERNED   59%AND  ASTO MAU ERSNOT
                                                     BY A ND CO NSTRUED IN
                              w.
        ACCORDANCE W ITH THE LAW S OF THE STATE OF NEW YO RK AND APPLICABLE
        U S.FEDERAL LAW .
    '

        REM IT DOCUMENTS BY COURIER TO: CITIBANK N A.,C/O ITS SERVICER CITICORP
                                                        .

        NORTH AM ERICA jINC.k3800 CITIBANK CENTER1BUILDING B)3RD FLOO R,TAM PA $FL
                              .,
        33610,AU N:U.S.STANDBY DEPT.


             <          =

        AUTHORIZED SIGNATUREIS)
        CITIBANK N,A.




              Aee                  o- - r '
                                          /zrn
                                                        X   G    .        '   u
                 ZN         /- T K<.W       A J             më<< ,.Z
                                                                   Lzv-e.,d
                                                            T'
                                                             eextee.c.
                 G                 S* X %    A c.                             -

                                                            Ggrrcqru sèzrzfo ,7u=.
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 36 of 44




      Begin forwarded m essage:
      From :Paris Katsoufis <pkatsoufis@ m ac.com >
      Date:Decem ber11,2009 11:43:10 AM EST
      To: Stefanos Skyriotis <sskyriotis@ kym aship.com>, G eorge Katsoufis
      <gkatsoufis@ kym aship.com >, M ark Davis <m davis@ kym aship.com >, Lam bros
      Katsoufis <lkatsoufis@ kym aship.com >
      C c:Arturo Contreras <ac@ cm eltd.com>,Tyrone Serrao u s@ cm eltd.com>
      Subject:Re:m.v ChristofferOldendorffvisit12/9/09


      DearAII,

      O n Dec 9,2009 Arturo and Ivisited the captioned vessel,lying atthe Blount Island
      m arine term inalofthe portofJacksonville.

      The vesselwas unloading abt40,000 tons ofcoalfrom Colom bia.
      W e followed the discharging operation steps throughout the vessel w ith the
      guidance ofCh.Mate capt. RavilAksyanovta very wellversed to the operation
       Russianofficer)who answeredaIIourquestions.
      This is a very well thought design w hich enables the vessel to discharge abt
      4,500 M/T iron ore or4,400 M/T of coalperhour.-rhe operation was seam less
      and fastw ithoutalm ostany trace ofdustorspillover.
      This is a vessel inside the oId vesselw hich has 222 hydraulic basket gates
      feeding 3 hold conveyors of 1500 M T m ax handling capacity each per hour.The
      three conveyors feed the boom conveyor capable of unloading the quantities
      m entioned above.The bottom of ofthe holds is constructed wavy Iike a hopper,
      therefore the cargo slides dow n to the conveyors. In the unlikely event that
      m oisture w illstick the cargo notallow ing it to slide dow n easily,they have added
      151 hydraulic vibrators attached to the under side of the hopper-like bottom of
      the holdsjguaranteeing the com plete discharge ofthe cargo.
      The vessel's characteristics and hervitalstatistics are as attached.

      The condition ofthe vesselwas m uch better than her age im plies.The engine
      room w as very clean ,her bilges were very clean,probably the cleanest bilges of
      any ship Ihave seen.The reason for such a condition should be sought to the
      fact that the ow ners are a Germ an com pany,the vessel visits very often the
      United States and therefore is''under the gun''of U .S .Coast G uard and m ore
      im portantly the crew is serving onboard for m any years.the Chief Engineer
      M raM arek G olanko from Poland is w ith the com pany for 15 years.He is proud of
      his engines and takes specialcare ofthem and itshow s.

      The vesselis equipped w ith 5 generators thatare used for both the vesseland
      the selfunloading system .The F.O forthe M .E is 380 CST w hile the generators
      are consum ing M arine D iesel.The consum ption forthe M .E atSea is abt37 tons
      H FO and 3,3 M T D .O ,w hile in port,w ith the w hole system fully operative the


                                        EXHIBIT
                                  1       ô
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 37 of 44




      consum ption 7,5 M T.

      The incinerator is capable of burning sludge and therefore they do not need to
      unload anything ashore including garbage.

      The freshwatergeneratoris ofthe vacuum type using the jacketcooling water.
      Its capacity is not m ore than 16 tons a day.The C.E w hen asked w hathe would
      need to have in this ship he said another water evaporator orreverse Osm osis
      since the quantity produced is not enough to take care of aIIthe requirem ents.
      They w ash the conveyors and the boom w ith fresh water wheneverthey change
      cargo as this tim e they m ay Ioad salt.

      The vesselis equipped with a KAM EW A bow thrusterof 1400 BHp,w hich m akes
      the berthing operation safer,easierand Iess expensive.

      The Engine room is of the unm anned configuration butthe C .E has a m otorm an
      atnighton w atch forsafety reasons.They had probably an accidentand decided
      to be atthe safe side.

      The C .E did not repod any problem in the Engine room ,w hich I find rather
      strange considering the age ofthe vessel.He m ay be telling the truth.

      The upperdeck is w ellpainted and seem s to be w ellm aintained fora vesselof
      27 years of age. to the contrary,the condition of the inner spaces, holds,
      conveyors ,Hydraulic basket gates,hold stair cases etc needs better
      m aintenance.

      The vesselhas a crew or35 crew m em bers since at Ieast 10 crew m em bers are
      involved in the operation and m aintenance of the unloading system . Recently
      they released the ChiefM ate ofwatch duties and they have added a 2nd officer
      forthe Chiefm ates watch.
      The hatch covers are side sliding hydraulically.
      The vesselwas,lastyear,in drydock orwetdock for3 m onths orso the Captain
      advised us. The reason, of this Iong out of service periodjw as the age of the
      vessel and the sensitivity of the authorities to overaged vessels.one LLoyd's
      surveyor w as onboard for the w hole duration indicating continuously areas of
      concern and required repairs.
      This is the reason that Iam ofthe opinion to try and buy her''as is''and take her
      to the dry dock to com plete herspecialsurvey w hich is due in M arch Iatest,oraIl
      the item s of the Continuous M achinery survey w hich are due either in Feb or
      Sept.2010 .
      The M aster,capt Sergiy Rulevsky ra Ukranian,w as very know ledgeable of his
      business buthe denied to w ork forus in case w e were to buy this vessel.

      Ibelieve thatthis is a good toolunderthe circum stances.
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 38 of 44




      The high am ount of insurance prem ium quoted is of concern but we hope that
      the underw riters after they inspect the vesselthey w ill rea#irm m y opinion on
      vessel's condition and they w illreduce their dem ands swayed in a w ay by our
      good record.
      A dditionally ,of concern is the state of alairs in Venezuela and the unilateral
      decisions ofits governm ent.
      lplan to discuss this w ith ourchaderers and take a com m on course ofaction.


      BestRegards
      Paris Katsoufis
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 39 of 44




 The ChristotïerOldendorffusesherarticulatedboom
to discharge coal.


                                                     Built              .............................................1982
                                                     Classification    .,.,..,....,.........................Lloyds +100A1
                                                     Length overall    ....,...................,.....,.......227.72 metres
                                                     Breadth Moulded   ......................,..,.............32.23 metres
                                                     DepthMoulded      .......................................19.20 metres
                                                    TotalHol
                                                           d Capaci
                                                                  ty(including hatches)................59,703.60 cubi
                                                                                                                    c metres
                                                     Deadweight         ....,.................................62,594 tonnes
                                                     Drao               .....,.................................13.49 metres
                                                     GrossTonnage       .........,....,.......................37,959 tonnes
                                                     NetTonnage         ..........,..,.......,.....,..,.......16,736 tonnes
                                                     Bow Thruster        ..........................................1250 kvv
                                                     LengthofBoom       .......................................77.00m etres
                                                     Di>charge Rate    -CoaI................................2,900tonnes/hr
                                                                       - ore ................,................3,000 tonnes/hr




                                                                                                             +
                                                    EXHIBIT                                                IN T ER N A T IO N A L

                                                   1 b
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 40 of 44




                 47.91M            46.50M                 3050M




>
:                 www-                                                                                                          x
                                                                                                         .                      4*
                          N HOLD     N@6 HOLD   N*5HOLD           N*4.HOLD   N@3.HOLD   N* .HOKIY HOLD



                                                                                                             2680
                                                           227.72M
                                                                                                               09814408/22/14




      +
    1N T6RN A TIO N A L
            Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 41 of 44




1 A ir D rafts                                                                                                                                                        (metres)                                                                                                                              :
                                                                                                                                                                                                                                                                                                            y
.                                                                   i                    i                          7            tI
r Draf
     tCondi
          ti
           on j.l.....S
! .................... tem t
                      ..........
                               j
                                  For
                               ....
                                     emastjy-
                                  -............
                     -.. .. ...............      -j( -
                                                     )
                                                     i:
                                                      u- r-
                                                          j-7j-.
                                               ...............
                                                                M?ij
                                                                   >s.
                                                                     ùj-i
                                                                      '
                                                             -.........
                                                                        j
                                                                        ?-.
                                                                          --j
                                                                        .....
                                                                             ----Aj--.-..
                                                                            j.....
                                                                                 -
                                                                                        '-.-..b
                                                                                 .........
                                                                                              G
                                                                                              -
                                                                                               a
                                                                                               e
                                                                                               ra
                                                                                              ..
                                                                                               -
                                                                                                gr
                                                                                                 oj  1
                                                                                               ......g
                                                                                                      .
                                                                                                      -j .-
                                                                                                          e.
                                                                                                           q
                                                                                                           -j
                                                                                                     .......
                                                                                                             o
                                                                                                             .
                                                                                                             y
                                                                                                             k.
                                                                                                             -
                                                                                                           -..
                                                                                                              e
                                                                                                              !t
                                                                                                              .j.
                                                                                                                I
                                                                                                                t.
                                                                                                                .
                                                                                                             -..-
                                                                                                                 y
                                                                                                                 ,
                                                                                                                 i.
                                                                                                                  mLo
                                                                                                                    tw
                                                                                                                     -.
                                                                                                                      er
                                                                                                                       .
                                                                                                                       -
                                                                                                                       eiw-j
                                                                                                                .o. .....-..j
                                                                                                                            .
                                                                                                                            -
                                                                                                                                 Funr
                                                                                                                                 .
                                                                                                                                    sj.pj.....s.t.e.rn...ti
                                                                                                                            ............j
                                                                                                                                                          j  ot/str
                                                                                                                                                                  h
                                                                                                                                                          -.......-
                                                                                                                                                                   ue
                                                                                                                                                                    ct
                                                                                                                                                                     rion rr1.V
                                                                                                                                                                  ...........
                                                                                                                                                                                QXiRIUPIl
                                                                                                                                                                              .... ....,
k                          Keel                               1 225 1 34,00 j 21.8O l 2180 1 21.
)
 .-.
   - ...-..
          -...- - - - ...-...--- -----.
                     Lightship
                                                             W1 -21 --         .
                                                                     > --.> --..- -Q.-..--.-.
                                                                                            ---.
                                                                                               -..
                                                                                                 -
                                                                                                 j.
                                                                                                  -.-----4-
                                                                                                   -.     0 -. 3-0.3
                                                                                                          ---
                                                                                                            .       0
                                                                                                                   --
                                                                                                                    ----.  -5
                                                                                                                        1-...0.05 .
                                                                                                                            -     -
                                                                                                                                  t--. N/
                                                                                                                                     -..
                                                                                                                                     .
                                                                                                                                       -
                                                                                                                                       -.A
                                                                                                                                        --
                                                                                                                                         .   j
                                                                                                                                             ----42
                                                                                                                                         -----
                                                                                                                                             y      .
                                                                                                                                                    .2
                                                                                                                                                 ----..5
                                                                                                                                                       --..r 19.2---
                                                                                                                                                         --        .-j
                                                                                                                                                                     t
                                                                                                                                                                     .
                                                                                                                                                                     --.-.N/
                                                                                                                                                                         -- A
                                                                                                                                                                          ---
                                                                                                                                                                            .---... p
                                                                                                                                                                                    ï 48.7 !
                                                                                                                                                                                  --.      q                                                                                          .....-.-..
                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                               -.-...--.
                                                                                                                                                                                                                                                                                                       ....-.


l..... . ............. ............... .................. .                 5
                                                                    J........
                                                                               .
                                                                                   l..
                                                                            .......j 3..
                                                                                       2..
                                                                                         ..
                                                                                          9.0
                                                                                            .j    2..0
                                                                                              .....  ..
                                                                                                      80...j
                                                                                                           i
                                                                                                           ....1
                                                                                                               ..8
                                                                                                                 ..
                                                                                                                  .80 I
                                                                                                                      j..1
                                                                                                                         ..7 .
                                                                                                                             4
                                                                                                                           ... 0
                                                                                                                               ....l
                                                                                                                             ...   .27..
                                                                                                                                   j   .1
                                                                                                                                        .0   1
                                                                                                                                         .....
                                                                                                                                             t   43.90.;
                                                                                                                                             .....     1    N
                                                                                                                                                       ...... /.
                                                                                                                                                            ...A.j
                                                                                                                                                                 t .3.7..
                                                                                                                                                                      ..2.....:
                                                                                                                                                                              !
                                                                                                                                                                              ..13.
                                                                                                                                                                                  9..t
                                                                                                                                                                                     I.....N /A
                                                                                                                                                                                           ...       ;.4.3.9 .
                                                                                                                                                                                              ........
                                                                                                                                                                                                     r       '
: sormalBalast                                                      l       t       !
                                                                                    i        i      :       I       !               y     ;
1 5û%Bunker                                                         1 152 ! 2660 . 14.40 I 18.70 1 13.
                                                                               .                     . 00...j 21.80 j 39.4.0 ! N/A i 33.0 ë 9.7 1 N/A                                                                                                                                      39.4
1
......... ..................................
! FulyLoatel
                                           -... .............       .
                                                                    t
                                                                    .
                                                                    ).
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         ..
                                                                          ..
                                                                           ..
                                                                            .
                                                                            l
                                                                            1.
                                                                             ..
                                                                              ..
                                                                               . .
                                                                                 ..
                                                                                  ..
                                                                                   ..
                                                                                    .
                                                                                    j
                                                                                    !. .
                                                                                       ..
                                                                                        ..
                                                                                         ..
                                                                                          ..
                                                                                           . 1
                                                                                             .
                                                                                             i .
                                                                                               ..
                                                                                                ..
                                                                                                 ..
                                                                                                  ..
                                                                                                   .:
                                                                                                    .
                                                                                                    !.      y
                                                                                                            .
                                                                                                            .
                                                                                                            j.
                                                                                                             ..
                                                                                                              ..
                                                                                                               ..
                                                                                                                .   t
                                                                                                                    .
                                                                                                                    .
                                                                                                                    p..
                                                                                                                      ..
                                                                                                                       ..
                                                                                                                        .. .
                                                                                                                           ..i
                                                                                                                             - ...
                                                                                                                                 ..
                                                                                                                                  ..
                                                                                                                                   ..
                                                                                                                                    j
                                                                                                                                    .
                                                                                                                                    -.   ..
                                                                                                                                          (...... t
                                                                                                                                          .       t
I                t5;62,e
                       /t'Bunker
    ............ ............. ............... .. ........
                                                                    l 9.9 i 20.50 1 8.50 1 8.50 1 8.10 j 1
                                                                    k.... .........i........ ..
                                                                                              '          6.80 ) 35.20 i N/A
                                                                                              ....... .......
                                                                                                            1
                                                                                                            ........ .                        1........................... .......................k..
                                                                                                                                          .. ..                                                         .............,............   ë...2
                                                                                                                                                                                                                                     ë      9
                                                                                                                                                                                                                                         ....  .
                                                                                                                                                                                                                                            ....0
                                                                                                                                                                                                                                               ..     ë
                                                                                                                                                                                                                                                ..... .
                                                                                                                                                                                                                                                      -   5.7.....:'........N
                                                                                                                                                                                                                                                                            ../
                                                                                                                                                                                                                                                                              A            35.2

'r
tHatch and Hold Specifications                                                                  '

lHol
   dNumber                                                                                                    1 1 2 1
                                                                                                                    ! 3 1
                                                                                                                        . 4 1 5 1 6 l
                                                                                                                                    ' 7 '''*' TOTAL
)                                                                                                                                        H:l
                                                                                                                                           dVglumes(qbfbicmetref)
rCubic                                                                                                   7,123.8 l 9,223.7 ! 9,
                                                                                                                              277.3 t 9,020.
                                                                                                                                           7 l 8,941.6 1 9,223.6 l s,139.1   s7,949.8
l
(Ma
 G ximum Grai
            n                                                                                            7,333.7 y
                                                                                                                 l 9,517.7 :
                                                                                                                           ' 9,
                                                                                                                              571.4 i
                                                                                                                                    i 9,314.
                                                                                                                                           8t r 9,235.7 l
                                                                                                                                                        ! 9,517.7 1
                                                                                                                                                                  l 5,
                                                                                                                                                                     212.6 j
                                                                                                                                                                           ï 59,703.6
           rain in way ofHatch                                                                             209.9     294.1    294.1 k   294.1 ,   294.1 j 294.1 :     73.5    1,753.9
i
(
---.
   --.
     -- -.-- -- ...--- ...--.- --... ...---.!
                                            4.
                                             ?1#-OP#qiq9J-@ 9%?q) --..                                                                                                                                                                  .
1Numberofopenings                                                                               I                       1i           1j                          1I                             1l                           1?               1 )
                                                                                                                                                                                                                                                p                   1 ,
lopeni
j    ngw
       Lei
         n
         dg
          th
           th                                                                                   !
                                                                                                I 10
                                                                                                   2.
                                                                                                    8081,
                                                                                                    0   1 1132.,
                                                                                                               808lj 1132..
                                                                                                               6          808l1 1132..
                                                                                                                          6          88
                                                                                                                                     60l 12
                                                                                                                                       1 13.
                                                                                                                                           ,8
                                                                                                                                            68
                                                                                                                                             01
                                                                                                                                              1 1
                                                                                                                                                12.
                                                                                                                                                  8
                                                                                                                                                 3.8)
                                                                                                                                                  60 ! 13s
                                                                                                                                                     t    .
                                                                                                                                                          8
                                                                                                                                                          6o '
                                                                                                                                      t , 5,0 lk
                                                                                                                    .
                                                                                                                                                         ,.
1coami  ngHeightaboveKeel j 21.    20 :.1 21.            20 :I 21.20 .l
.................................................................                   l 2.  1...2.
                                                                                               0........li... .2
                                                                                                .                 1
                                                                                                                ... .
                                                                                                                  ...2
                                                                                                                     ...o '
                                                                                                                    ..     j 21.20 '                       ..........
                                                                                                                                                                                                                                                                ,        ,

l
L---.-Ji
       --ii
          -------     ---'
                         --V st- .-.-     --..-..-.                I
                                                  -.-----------------
                                                                    --I#
                                                                      -C@
                                                                        II
                                                                         ?
                                                                         C
                                                                         PI
                                                                          -
                                                                          .
                                                                          lr
                                                                           !
                                                                           C
                                                                           .-
                                                                            q
                                                                            lql p
                                                                                c -    p-.
                                                                                         (e:   .
                                                                                               (r : s       -.
                                                                                                             -
                                                                                                             .
                                                                                                             -.
                                                                                                              -.
                                                                                                               -.-.
                                                                                                                  - .-
                                                                                                                     . -
                                                                                                                       . .
                                                                                                                         .
                                                                                                                         -
                                                                                                                         ..
                                                                                                                          .-
                                                                                                                           .
                                                                                                                           ..
                                                                                                                            ..
                                                                                                                             -
                                                                                                                             .---
                                                                                                                                ..
                                                                                                                                 .-
                                                                                                                                  .
                                                                                                                                  ..
                                                                                                                                   -.
                                                                                                                                    .-
                                                                                                                                     .
                                                                                                                                     -.
                                                                                                                                      -
                                                                                                                                      .r
                                                                                                                                       -
                                                                                                                                       -.
                                                                                                                                        -
                                                                                                                                        -
                                                                                                                                        .-
                                                                                                                                         .-
                                                                                                                                          ..
                                                                                                                                           -
                                                                                                                                           .
                                                                                                                                           -
                                                                                                                                           ...
                                                                                                                                             .-
                                                                                                                                              ..---
                                                                                                                                                  --
                                                                                                                                                   r
                                                                                                                                                   ;.
                                                                                                                                                    -
                                                                                                                                                    -.
                                                                                                                                                     ..
                                                                                                                                                      ..
                                                                                                                                                       ..
                                                                                                                                                        ...
                                                                                                                                                          ..  ..
!Des p on                  !sid eel--T- steel ! stee! 1                             .   st
                                                                                         eel                   steel           steel j steel
1operati
.        on                l Hyer
                               dr
                                aouli
                                    n
                                    l
                                    icg 1
                                        1sHid
                                            ye  dr ra
                                                    ol  uli
                                                          lnicg 1     !sHyi
                                                                          der
                                                                           droull
                                                                             a  i
                                                                                n
                                                                                icg j
                                                                                l   ,sHy
                                                                                      ide
                                                                                        drol
                                                                                         ra ul i
                                                                                               n
                                                                                               cg sH
                                                                                               l
                                                                                               i             i
                                                                                                             dye
                                                                                                               drrouli
                                                                                                                  a  lnicg s
                                                                                                                         .
                                                                                                                              i
                                                                                                                              de
                                                                                                                             Hyurr
                                                                                                                                 ao
                                                                                                                                  ul
                                                                                                                                   i
                                                                                                                                   l
                                                                                                                                   in
                                                                                                                                    cgy,sH
                                                                                                                                         iu
                                                                                                                                          ye
                                                                                                                                           dr
                                                                                                                                            ro
                                                                                                                                             al
                                                                                                                                              ul
                                                                                                                                               i
                                                                                                                                               ln
                                                                                                                                                cg E
                                                                                                                                                i
lHatchuength
i                                                                                               1 14.40 1
                                                                                                        l 14.40 i
                                                                                                                1 14.40 1 14.
                                                                                                                            40                                                                                 14.
                                                                                                                                                                                                                 40                     14.40 l 7.19 '
!Ha
:HatchwidthghtaboveKeel 1
   tchTopHei
                        j 22
                          10.80 ' 22
                            .00
                                  15..
                                     12 . 1
                                     00
                                           s.12 I
                                          22.00
                                                t 2ls.12 ! 1s.
                                                             12 j 1s.12 C
                                                    2.00 l 22.
                                                                        l 1s.12
                                                             00 j 22.00 ! 21.13


                                                                                                                             l
) Cargo H andling Equipm ent !                                                                                                            j Cflnsum plion (tonnesperday)
1                                                       l                                                                                 l                             l                   s..es                    '    MqinE'   si p i oyqsptors
                                                                                                                                                                                                                                      r
!
1
            .consilium Equipmentconsisting ofthreehol
             conveyors, twoshortcrossconveyors,twoI
                                                     d p
                                                    ift i                                                                                 j
                                                                                                                                          .- -.-..-
                                                                                                                                                  .-..-.
                                                                                                                                                       -.
                                                                                                                                                        -
                                                                                                                                                        . .     -.
                                                                                                                                                                 -.--.-
                                                                                                                                                                      ..-
                                                                                                                                                                        )-..-.
                                                                                                                                                                             --.
                                                                                                                                                                               ---.-
                                                                                                                                                                                   ...-
                                                                                                                                                                                      ....
                                                                                                                                                                                         -.-    -jp--- .-.
                                                                                                                                                                                                         -....---    #
                                                                                                                                                                                                                     -----..... -     . j........
                                                                                                                                                                                                                                         ... ..                        . ....                           . .


i                                                       i                                                                                 '
                                                                                                                                          j
                                                                                                                                          -.---
                                                                                                                                              .- -----  .
                                                                                                                                                        --.
                                                                                                                                                          -
                                                                                                                                                          .-.
                                                                                                                                                            -....
                                                                                                                                                                -.
                                                                                                                                                                 -.-..--t..
                                                                                                                                                                          --.-..k??. 41
                                                                                                                                                                                      !!
                                                                                                                                                                                       .
                                                                                                                                                                                       $.
                                                                                                                                                                                        :
                                                                                                                                                                                        -
                                                                                                                                                                                        1--.-...-!
                                                                                                                                                                                                 ...-
                                                                                                                                                                                                    ..9X 1-
                                                                                                                                                                                                          @!
                                                                                                                                                                                                           -6
                                                                                                                                                                                                           l i
                                                                                                                                                                                                             q
                                                                                                                                                                                                             !.
                                                                                                                                                                                                              -.
                                                                                                                                                                                                               -.....)
                                                                                                                                                                                                                     -.......
                                                                                                                                                                                                                            -..1.
                                                                                                                                                                                                                                E@l
                                                                                                                                                                                                                                  t.
                                                                                                                                                                                                                                  .5
                                                                                                                                                                                                                                   7
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   '.. ..-
                                                                                                                                                                                                                                         .--
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           -.. .1
                                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                                /
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                1.
                                                                                                                                                                                                                                                 D..
                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                   5
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                   21
j            conveyorsandone double-adi  cul
                                           atedboom i                                                                                     k.....
                                                                                                                                               1
                                                                                                                                               2
                                                                                                                                               .
                                                                                                                                               ;!
                                                                                                                                                4!#
                                                                                                                                                  @
                                                                                                                                                  !....... .........
                                                                                                                                                   q                     1.-   1:
                                                                                                                                                                                E$
                                                                                                                                                                                 .ti
                                                                                                                                                                                   s
                                                                                                                                                                                   i.
                                                                                                                                                                                    14
                                                                                                                                                                                     .
                                                                                                                                                                                     2'
                                                                                                                                                                                      q
                                                                                                                                                                                      !q
                                                                                                                                                                                       :'
                                                                                                                                                                                        .
                                                                                                                                                                                        1L
                                                                                                                                                                                         !
                                                                                                                                                                                         @i
                                                                                                                                                                                          :..... 1-   1'
                                                                                                                                                                                                       tl
                                                                                                                                                                                                        '.
                                                                                                                                                                                                         '
                                                                                                                                                                                                         .
                                                                                                                                                                                                         67
                                                                                                                                                                                                          !
                                                                                                                                                                                                          .
                                                                                                                                                                                                          7
                                                                                                                                                                                                          !î
                                                                                                                                                                                                           !q!
                                                                                                                                                                                                             .
                                                                                                                                                                                                             1
                                                                                                                                                                                                             :
                                                                                                                                                                                                             1
                                                                                                                                                                                                             .@
                                                                                                                                                                                                              '
                                                                                                                                                                                                              .t     '
                                                                                                                                                                                                                     ........:   3r
                                                                                                                                                                                                                                  i' 1 ...      2r
                                                                                                                                                                                                                                                 .1.
                                                                                                                                                                                                                                                   5
                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                   ....
1
l            conveyor, whichisnotintegratedintothe 1                                                                                      l
                                                                                                                                          i........!
                                                                                                                                                   i@
                                                                                                                                                    ë
                                                                                                                                                    r
                                                                                                                                                    !
                                                                                                                                                    q?r
                                                                                                                                                      !:!
                                                                                                                                                        p.
                                                                                                                                                         1-'  q
                                                                                                                                                              rt!'!l qph-
                                                                                                                                                                       i  9-(F
                                                                                                                                                                             plq
                                                                                                                                                                               0-  :..-..........     -....
                                                                                                                                                                                                          -...............
                                                                                                                                                                                                                         --
                                                                                                                                                                                                                          ........i
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                  ..... ..
                                                                                                                                                                                                                                         1                                            ..
                                                                                                                                                                                                                                                                                       3.
j            superstructure.Weightofboom conveyoris r   i
i :
  E
  !1!
    2t
     s1
     i L
       4
       :,1
         74
          !
          q!1
            E
            5
            ,1
             E
             5;
              r                                                                                                                           i        Loadi   ng/Di            scharqe                                               .      1                                                6
                                                     ............ . .............   ..............   ............            l            $..-..-...................................-.-.-rr:....-.-..                         ..f ... ..

) .*ç?p.@.#pmI
'
             ?(:.
                /19!?
                    .kFatel.->pca..
                                  y--...-.. .-)
            .Unl
               rpderBgp!!Wq:thq77.00qpetr:?
  *Discharge Rate -Coal: 2,900 tonnes/hr                                                                                     '
1                 -O@q 3,000 tpnpps/hr
1                                                                                                                            !
j *Maxim um Boom Outreach:60.88 m etres                                                                                      '
                                                                                                                             .




                                                                                                                                                                                8ormoreinformationonthis.
                                                                                                                                                                                                        3/1/
                                                                                                                                                                                                        $  : pleasevisit                                                          +
                                                                                                                                                                                                                                                  www cslintcom
                                                                                                                                                                                                                                                                                1N TERN AT1O N A L
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 42 of 44
              œ                4                  *   g        y               y y o




                                                                                        DEADW EIGHT SCALE
                                                                   DRAFT                                                                 DRAFT
                                                                                         DISPLACEMENT     TPC       DEADW EIGHT                  '''-
                                                       SeaWater            FreshWater                                               seawater l
                  DECK LINE
                                                      (metr
                                                          e)   (f
                                                                eet
                                                                  )   (metr
                                                                          e)      (
                                                                                  f
                                                                                  eet
                                                                                    )      (lonnes)      (tonnes)     (tonnes)     (,
                                                                                                                                    eet)    (
                                                                                                                                            met
                                                                                                                                              rel 11
                                                                                  48
aj                                                    14       46                                           64                      46       14
;Y
 >                                            y                                             x)xo
                                                                                                                                              .
                                                                                                                                              -..
                                              S
                                              W                                                                         60,000
                                                      13                          44                                                         13
                                                               42                                                                   42
                                                                       13
                                                                                  42
                                                               40                           70000                                   Y0
                                                      12                                                                                     12
                                                                                  40
                                                               38      12                                               50,000      38
                                                                                  38                        62
                                                      11       36 '                                                                 35       11
                                                                       11         36
                                                                                             60,000
                                                               34                                                                   M
               ASSIGNED DRAF'TS
                                                      10                          34                                    40,()00              1()
      S           Drafl       Displ.   DW T                    az                                                                   32
      eason (metre) (lonnes) (tonnes)                                  10
                                                                                  32
          TF      14.08       80,695 64,347                    30                                                                   x
                                                       9                                                                                         9-
                  13.80       78,947 62,599                                       39         D0'000
                                                                           9
                                                               28                                                                   28
                  13.77       80 729 64 381                                                                             30.000
                                                                                  28
                  13.49       78,942 62,594            8       a                                            60                      a:           8
          W       13.21       77,163 60,815                                is     26
                                                               24                                                                   24
                                                                                             401000                                                 I
                                                       7                          24                                                             7
                                                                                                                        20 000                    --'
                                                               22          7                                                        22                   4
                                                                                  22
                                                               20                                                                   20
                                                       6                                                                                         6
                                                                                  20
                                                                           6                 301000
                                                                                                                        10.()QQ
                                                       5                                                                                         5
                                                               16                                                                   16               -
                                                                           5                                58
                                                                                  1
                                                               14                                                                   14
                                                       4                          14         20.000                                              4
                                                               12          4                                                        12
                                   Li htShi                                       12
                                16,363 tonnes          3
                                                               jfl                                                                  lo           3
                                                                           3      10
                                                                                                            56
                                                               8                                                                    is
                                                                                             10,00Q




  +
                                                                                                      Formore information on this shi
                                                                                                                                    p please visit
IN T E RN A T IO N A L                                                                                                             www cslintcom
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 43 of 44



                  *                       Vessel's Padiculars                                   oldendo- carriers
                                                     Reference:ER-Pad-09


                Na- ofV*> @l                    OsiclalNo.             CallSlgn                      fM0 Num ber

      CHRISTOFFER OLDENX RFF                         90340                 8l.XC8                      8011702
             Fla                       Pod ofR@ Wt               Clalllfication      Clau ifioatlonNumber
           LIBERIA                      MONROVIA           LLOYD'S REGISTER OF              8011782
                                                                  SHIPPING
                 H ner                           M:na er/O rator                ChpracterofClass
       OLDENDORIV cAa/WFas                CSL INTERNATIONALJARUBA                        Hull                Marhinery
           Gmbl,
               l& co.KW                          MARIF/MF INC.                      + looAlEr,
                                                                                             s/aLt           +Luc &Ms
        T eofVeslel                 Y- r,Num berofBullt                                 Yard ofBullt
      SELF-UNLOADING                   1982+ 0,253              GOVAN SHIPBUILDERS LTD.GM SGON SCOFLAND
       BULK CARRIER                 1988(CONVERTED)            VEROLMEESTALEIROSREUNIDOSRJO DEJANEIRO
                                                                                          BRAZtL
        L@n ho-a.              ten hb..                      Beam                   De th moulded             m ax.Draft
    227.73m (747'
                02'
                  )         214.50m (7Q3'
                                        09'
                                          ?            32.23m (105'09'
                                                                     )           19247m (63'027            I3.488m stlmrner
                                                                                                                (44'
                                                                                                                   03'3
          Freee--rd                M althead H*i hta.K*eI            Grou Tonna @                       NetTonna e
      5.759m (summer)          48.7m (159T9')aboveBL                   37,959MT                            16,733MT
         D*adwel ht                      LIAt* 1                      Dls kc/m ent                  Holdy            CYw
     62,594mt(summer)                    16,348mt                   78,942mt(summer)                   7              36
                          Conk lner                                                    Loadingœ pacity
      Below Deok           On Detk              Ree*r                     Gain                      @ale            .
       W A TEU             NM TEU              N/A TEU          59,703.6càm (2,108,412c#) 57,899.8Cbm (2.044,712c#)
                         Main Engine                                          Aux.GeneratorDies/lâ
       Nnmber,Out ut                       T                         Number Out ut                 T e

     (1)E'
         np/ne 15,#X BHP              B & W 5/8OGFCA                   3X 8* Kw                        ALLEN SIZFHBC
          (fï,4X Kw)                                                   2X 625Kw                        YANMAR 6GL-LIF
                           Propell
                                 er                                                    SII:A Generator
        Num b@r T                        Dia- ter                    Num ber.Out tlt                         T e
       NIKALIUM F/XO         DI
                              AMETER6.80m MTCH4.61-%                         WA                               WA
    4:LADS RIGHTHANX D
                    Bow Thrue r                                                            Speed
       Number,Ou ut                                                        Serviee                         Maxlmum
          1,4% BHP             XAME'GA TT 20X FB MS-CP                      13.5 #r?                        14.5kn
                                                      NautkalE ui @nt
    1X-BAND RADAS TOKIW C BR-340 + -X27                        2 VHF Sa/lor > 03
    1 & BAND RADAR TOKIW C 8R-3440MA-S314                      2 VHF Salor RM 204*
    1 GYRO COMPASS SPERRY MK-37JAUTO PILOT                     2 VHF DSC Sai lor2042
    1 MAGNFF COMPASS SESTREL 90624                             18F SSN DSC Station FurunoFS2571-C
    1GPS FURUNO GP-90                                          1/W XO TELW TERMINAL Furuno 3583
    1GPS FURUNO GP-80                                          1INMARSAT-.  C TERMINAL SA/LOF
    1AlSUN/FFurunoFA-100                                        TINMARSAT-B Feml/
                                                                                pa/Nem (Satum B)
    1SPX D LOG FURUNO D& 80                                     1GYRO DIGITAL REPEATER AD converterAD 1*
    1WEATHER FACSIMILE FURUNO 8R -207                           1CHARTCO
    1NA VTEXQ LO-KAFA                                           1SVDR RutterCanada
    1COURSE RECORDER TOKIMEC CR -2                               MMSI 636090340
    1CHRONOMETER KELVIN HUGHES                                  Minpc SailorTT-3000LRIT
    1ECHO SOUNDER S/M< & ED 161                                  lnmarsatC:F&m .'4636 J7010,
                                                                         C-email:46363701W&stratosmobiIe,net
                                                                InmarsatB: Tel.:+ 3636 17410, 3636 I7411
                                                                           Fax; + 3636 17420
                                                                              E-mail:chn'
                                                                                        stoffer.o/dendorfc gts/pys.com
    Fo-GO-11a         Revision10        01.10.2007       Filin :ER-ManualPart9                  Pa e1of2
Case 1:12-cv-22333-UU Document 1 Entered on FLSD Docket 06/25/2012 Page 44 of 44


                       *                         Vessel's Padiculars                                             oldendo- carriors
                                                           Refefenœ ;ER-Parb09



                                                           M iscellaneous
                     @..Graln   e e m,ReegrCa e O fD*n eroulGx d: Ellve rsSI*11rk- Ca oGear,Cœnev,SelfunloaderFA I.>

     Self-unloading Bulk Carrier
               Hydrauli
                      c BasketGates-222pcs.Underlloperopenings 630X 1900m m
         2. Hydrauli
                   c Vibrators -151 pcs.Marcentrifugalfome;1,360 #p,4,200 r/m

         3. l-fo/d Conveyors:maxhandling capacity 1500M'
                                                       Ilinm ore)or1,500cu.M.(coal)each bel
                                                                                          l-widtà
               2,2* m m,conveyorIength169 rrl.lf/tfr?g height#2* m m.min./m ax.bellspeed 0.32/ 1.77rn/s,
               powerY q..
                        'on pul
                              ley al?a' 62.5 #> .

         4. 2CTss Conveyors:max.HandlingCapacl
                                             ' 1,5* MTf/rorlOre)Or1,500 C&.M.(coal
                                                                                 )eachbe#
               - width 1,800mm ,conveyorxrlglh 5.4 m.min./max.beltam ed 0.4/2.1m/s,powerreq.:onpul-
               ley lllaft4.3 #N .

         5. 2Flexo-LitlInnerConveyors:max.handling capacl
                                                        '
                                                        ty 2,250 MT(/ron 0re)or2,2* c&.M.(coal)
               each l)e#-wiœh 2,0* m lw,e'ectivecarry width 1,200m m,lle/gl?fsidewalls500m m J'/ng
               hestht31.7m,min./max.beltapeed2.01.5 m/s,powerl'
                                                              eq..
                                                                 'onpulley s/larl262.62#>.
         6. 1lnlhoaY and 1OutboardBoom Conveyoc max.handling capacity 4,5* MF (i
                                                                               nm oY)or4,400
            cu.m.(coal),conveyoçlength:lnboardboom 46.2 mtOutboardSoom 31.8 m,Lusng
               mnge:lndeq.Min/maxbeltspeed2.5/4.8m/s,Ltongspeed:l8deg/fomin.In* ardBtxlfpand
               f8deg.
                    e m ln Outboard Boonïopowerreq.:on Pulley al?a/l210.5 #N lnboard Boom and 158.8 #+
               Outboard Boom.                                                                        -..


     Cargo Hold Capacity
                                            Holdand Hatches                                                 Holds                        '
     Hold#1                           7,332.7cu.m.         259,00/œ .#.                    7.123.8 cu.m.                 251.588cu.#
     Hold#2                           9,517.7cu.m.         ;J6,133 cu.#.                   9,223.7cu.m.                  325,750cu.#.
     Hold##                           9,571.4cu.m.         338,029cu.#.                    R277.2cu.m.                   327,643cu.#.
     Hold ##                          9'314.8 cu.m.        328,967cu.#.                    9,020.7cu.m.                  318,580cu.#.
     Hold*5                           9,235.7cu.m.         32.Q,174cu.#.                   8,941.6cu.m.                  315,787cu.#.
     Hold #6                          9,517.7cu.m.         226,133 cu.#                    9,223.6cu.m.                  325,746 cu.ft
     Hold #7                          5,2/2.6 c&.m.        484,0:1cu.#,                    5,139.1cu.m.                  181t496cu.#.
                    Total:           59,703.6cu.m.         2,10%528cu./1               5F,949.8cu.m.                 2,046,590cfzk.
     Class Notlfcatl'op;
                   +1O AT Bulk cav ler
                          Self-unloadlng
                          St- ngtlleped M rh- vycaœ oea,
                          Nos.1,3,5 and ; holds orNos.2,4 and 6 holds m ay be em pty ata d> % not
                          exceedfng 1:.# m etelw
                                caœ o In Holdl 1,2,3,4,5,6apd 7notto exceed 9,fX /Tf,60*/1f,6X /Tt3O /
                            1T,2* /Tf,6* and 7,50 tonnes N pectfyely.
                            ESP Ll
                    +LM C &MS
     This fp*rmatfoppwvlded ?n this QSf %rm lsbel/eved to beco> ctbutwedo notgvam nteee
     co- letepe> oraccuracy.
                                                                                           x .ee       $
                                                                                   e-e.v--             '
                                                                           ;k. .-,''   .
                                                                                       .           .       ..,     . .

     Date:                                       signaturm M aster:            .           ' .' zz         ' -'k.''iJ.,t''t.(.
                                                                                                                             3 ;'
                     08.12.2009                                                            )
                                                                                           .                 ;' 1
                                                                                              kf
                                                                                              k1onr()via'Litlelj
                                                                                                               .
                                                                                                               ;ët
     Fo-Glldla             Revisi
                                on 10         01.102007       FlI) :ER-ManualPart9                               Pa e2of2
